Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 1 of 72 PageID 336



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                           CASE NO. 19-CV-00448-VMC-CPT

SECURITIES AND EXCHANGE COMMISSION,                         )
                                                            )
                      Plaintiff,                            )
                                                            )
                      v.                                    )
                                                            )
SPARTAN SECURITIES GROUP, LTD.,                             )
ISLAND CAPITAL MANAGEMENT LLC,                              )
CARL E. DILLEY, MICAH J. ELDRED, and                        )
DAVID D. LOPEZ,                                             )
                                                            )
                      Defendants.                           )

    DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT FOR
        INJUNCTIVE AND OTHER RELIEF AND DEMAND FOR JURY TRIAL

       Defendants Spartan Securities Group, LTD., Island Capital Management, Carl E. Dilley,

Micah J. Eldred and David D. Lopez hereby answer Plaintiffs’ Complaint by correspondingly

numbered paragraphs as set forth herein. Except for those allegations specifically admitted herein,

Defendants deny each and every allegation of the Complaint. Defendants state as follows:1

                                     I. INTRODUCTION

       1.      The Commission brings this action to enjoin Defendants Spartan Securities Group,

Ltd. (“Spartan Securities”), Island Capital Management LLC, d/b/a Island Stock Transfer (“Island

Stock Transfer”), Carl E. Dilley (“Dilley”), Micah J. Eldred (“Eldred”), and David D. Lopez

(“Lopez”) (collectively, “Defendants”) from violating the provisions of the federal securities laws

described herein.

ANSWER: Defendants admit only that the Commission purports to bring this action for
purported violations of federal securities laws. Defendants deny that they violated any
securities laws. Defendants any remaining allegations of Paragraph 1.


1
 The Complaint contains several headings and subheadings, preserved here for organization.
Defendants deny any and all allegations contained in those headings or subheadings.


                                                1
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 2 of 72 PageID 337



       2.      Spartan Securities, a registered broker-dealer, and Island Stock Transfer, a

registered transfer agent, are commonly owned and tout their “one-stop shop” services provided

in tandem to issuers of microcap securities. At material times to this Complaint, Dilley, Eldred,

and Lopez were common owners of the parent of both Spartan Securities and Island Stock

Transfer, and principals of both Spartan Securities and Island Stock Transfer.

ANSWER: Defendants admit that Spartan Securities is currently a registered broker-
dealer. Defendants admit that Island Stock Transfer is currently registered as a transfer
agent. Defendants admit that at all times referenced in the Complaint, Dilley, Eldred, and
Lopez were owners of the parent of both Spartan Securities and Island Stock Transfer, and
principals of Spartan Securities. Defendants deny they were “principals” of Island Stock
Transfer. To the extent this paragraph purports to quote or characterize a particular
statement by Defendants, that statement must be considered in the context where such
statement was made. Defendants deny any remaining allegations contained in this
Paragraph.

       3.      This action involves Defendants’ roles in one or two separate fraudulent schemes

from approximately December 2009 through August 2014 to manufacture at least 19 public

companies for sale fundamentally premised on a deceptive public float of purportedly “free-

trading” securities: 14 by Alvin Mirman and Sheldon Rose (the “Mirman/Rose Companies,”

identified in paragraph 30 below) and five by Michael Daniels, Andy Fan, and Diane Harrison (the

“Daniels Companies,” identified in paragraph 102 below).

ANSWER:        Denied.

       4.      The fraudulent schemes depended on misrepresentations and omissions to, among

others, the Commission, the Financial Industry Regulatory Authority (“FINRA”), and the

Depository Trust Company (“DTC”) that the Mirman/Rose and Daniels Companies were

legitimate small businesses with independent management and shareholders. In reality, both the

management and shareholders were nothing more than nominees for control persons who always

intended merely to sell all the securities of the companies privately in bulk for their own benefit.

The essential value of these securities (each bulk sale realized proceeds of hundreds of thousands


                                                 2
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 3 of 72 PageID 338



of dollars) was their false designation as “free-trading” with the ability to be sold immediately on

the public market. If the truth had been known to the public, the securities would have been

restricted from such sales and would have had little value.

ANSWER:         Denied.

        5.      Dilley and Eldred knew or were reckless in not knowing from the onset that the

Mirman/Rose Companies and Daniels Companies, respectively, were pursuing their stated plans

under false pretenses and instead being packaged for sale as public vehicles, and that the

shareholders were mere nominees for the control persons. Nonetheless, Defendants took critical

steps to advance the frauds.

ANSWER:         Denied.

        6.      Dilley schemed with Mirman and Rose, and Eldred schemed with Daniels, Fan and

Harrison, to defraud the public that the Mirman/Rose Companies and Daniels Companies were

operating businesses with independent management and shareholders, rather than undisclosed

“blank check” companies (sometimes referred to as “shells” or “vehicles”) for sale. In furtherance

of the Mirman/Rose scheme, Dilley signed false Form 211 applications submitted to FINRA,

contributed to false DTC applications, found potential shell buyers, signed an escrow agreement

and false attestation letters for shell buyers, and effectuated the bulk transfer of the entire deceptive

public float of Mirman/Rose Companies to shell buyers. Eldred similarly schemed with Daniels,

Fan and Harrison by filing false Forms 211 with FINRA, signing false securities deposit forms

and executing trades in Spartan Securities’ proprietary account, all in support of the manufacture

of undisclosed public vehicles - one of which Eldred expressly proposed to acquire himself while

its Form 211 was pending.

ANSWER:         Denied.




                                                   3
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 4 of 72 PageID 339



        7.      A necessary step in both fraudulent schemes was for the issuer’s stock to be eligible

for public quotation, which requires a broker-dealer to file a Form 211 application with FINRA to

demonstrate compliance with Rule 15c2-11 under the Securities Exchange Act of 1934

(“Exchange Act”). FINRA typically raises specific concerns or seeks further information from the

broker-dealer in one or more deficiency letters before clearing the application. Meanwhile, transfer

agents perform a number of roles for issuers pertaining to their securities and shareholders,

including recording changes of ownership, maintaining the issuer’s security holder records,

canceling and issuing certificates, and resolving problems arising from lost, destroyed or stolen

certificates.

ANSWER:         Denied.

        8.      Spartan Securities and Island Stock Transfer acted in tandem to provide these

various services which were critical to the Mirman/Rose and Daniels/Fan/Harrison shell factories.

For example, Spartan Securities filed the Form 211 application with FINRA in order for the

securities of these 19 issuers to be publicly quoted. Spartan Securities, Dilley, and Eldred made

materially false statements and omissions to FINRA regarding the purpose, management and

shareholders of the Mirman/Rose Companies and Daniels Companies. Spartan Securities and its

principals also had information that undermined any reasonable basis that the information required

by Rule 15c2-11 was materially accurate and from a reliable source. Spartan Securities then

initiated unpriced quotations for all the Mirman/Rose Companies and Daniels Companies (except

PurpleReal) upon FINRA’s clearance of the Form 211.

ANSWER: Defendants admit Spartan filed Forms 211 for the 19 companies identified in
the Complaint. Defendants deny all remaining allegations of Paragraph 8.

        9.      Lopez was a Spartan Securities principal who, with Dilley and Eldred’s knowledge,

personally undertook responsibility for much of the Form 211 process on at least four



                                                  4
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 5 of 72 PageID 340



Mirman/Rose Companies. In addition, Lopez was Spartan Securities’ Chief Compliance Officer

and the principal responsible for effectuating its extensive written policies and procedures

applicable to Form 211 applications. Nonetheless, Lopez knowingly or recklessly ignored those

procedures and the other requirements inherent in Rule 15c2-11, including failing to conduct any

investigation or inquiry into red flags raised by FINRA in the deficiency letters and other adverse

information in Spartan Securities’ possession, or even to familiarize himself with the issuers. As a

result, Lopez was a substantial factor in Spartan Securities’ failure to have a reasonable basis for

believing that required information about those four Mirman/Rose Companies was accurate and

from a reliable source.

ANSWER: Defendants admit Lopez is a principal of Spartan Securities. Defendants
admit that the Chief Compliance officer of Spartan Securities has been delegated
responsibilities through the firm’s extensive written policies and procedures. In that this
paragraph purports to characterize or summarize those procedures, those allegations are
denied. Defendants deny all remaining allegations of Paragraph 9.

       10.     After obtaining Form 211 clearance for the Mirman/Rose Companies, Spartan

Securities and Island Stock Transfer then initiated and provided false information for applications

filed with DTC through which the securities became eligible for electronic clearance. Island Stock

Transfer also effectuated both the bulk issuance and transfer of the Mirman/Rose Company

securities without restriction despite Dilley’s knowing (or recklessly not knowing) and numerous

red flags that the securities were in the hands of affiliates and therefore restricted, while Spartan

Securities effectuated the unlawful deposit and open-market sales of some Daniels Company

shares by signing false deposit requests and entering prearranged trades through a proprietary

account.

ANSWER: Defendants admit Island effectuated stock transfers at the direction of
shareholders. Defendants deny the remaining allegations of Paragraph 10.

       11.     As a result of the conduct alleged in this Complaint:



                                                 5
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 6 of 72 PageID 341



               (a)     Defendant Spartan Securities violated Sections 5(a), 5(c), 17(a)(1) and

17(a)(3) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77e(a), 77e(c), 77q(a)(1),

77q(a)(3), and Sections 10(b) and 15(c)(2) and Rules 10b-5 and 15c2-11 of the Exchange Act, 15

U.S.C. §§ 78j(b), 78o(c)(2) and 17 C.F.R. §§ 240.10b-5, 240.15c2-11; and aided and abetted

violations of Section 17(a) of the Securities Act, 15 U.S.C. § 77e(a), and Section 10(b) and Rule

10b-5 of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5;

               (b)     Defendant Island Stock Transfer violated Sections 5(a), 5(c), 17(a)(1) and

17(a)(3) of the Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), 77q(a)(1), 77q(a)(3), and Section 10(b)

and Rule 10b-5 of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5; and aided and

abetted violations of Section 17(a) of the Securities Act, 15 U.S.C. § 77e(a), and Section 10(b) and

Rule 10b-5 of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5;

               (c)     Defendant Dilley violated Sections 5(a), 5(c), 17(a)(1) and 17(a)(3) of the

Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), 77q(a)(1), 77q(a)(3), and Section 10(b) and Rule 10b-

5 of the Exchange Act, 15 U.S.C. § 78j(b), and 17 C.F.R. § 240.10b-5; and aided and abetted

violations of Section 17(a) of the Securities Act, 15 U.S.C. § 77e(a), and Sections 10(b) and

15(c)(2) and Rules 10b-5 and 15c2-11 of the Exchange Act, 15 U.S.C. §§ 78j(b), 78o(c)(2), and

17 C.F.R. §§ 240.10b-5, 240.15c2-11;

               (d)     Defendant Eldred violated Sections 17(a)(1) and 17(a)(3) of the Securities

Act, 15 U.S.C. §§ 77q(a)(1), 77q(a)(3), and Section 10(b) and Rule 10b-5 of the Exchange Act, 15

U.S.C. § 78j(b), and 17 C.F.R. § 240.10b-5; and aided and abetted violations of Section 17(a) of

the Securities Act, 15 U.S.C. § 77e(a), and Sections 10(b) and 15(c)(2) and Rules 10b-5 and 15c2-

11 of the Exchange Act, 15 U.S.C. §§ 78j(b), 78o(c)(2), and 17 C.F.R. §§ 240.10b-5, 240.15c2-

11;




                                                 6
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 7 of 72 PageID 342



               (e)     Defendant Lopez aided and abetted violations of Section 15(c)(2) and Rule

15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2) and 17 C.F.R. § 240.15c2-11; and

               (f)     Unless enjoined, Defendants are reasonably likely to continue to violate the

federal securities laws.

ANSWER:         Denied.

       12.     The Commission therefore respectfully requests the Court enter an order: (i)

permanently enjoining Defendants from violating the federal securities laws; (ii) directing Island

Stock Transfer to pay disgorgement with prejudgment interest; (iii) directing Defendants to pay

civil money penalties; and (iv) imposing penny stock bars against Spartan Securities, Dilley,

Eldred and Lopez.

ANSWER: The information contained in this Paragraph is not an allegation to which a
response is required. In the event a response is deemed necessary, Defendants deny the
allegations contained in this Paragraph.

                  II. DEFENDANTS AND OTHER RELEVANT PERSONS

                                       A. DEFENDANTS

       13.     Spartan Securities has been registered with the Commission as a broker-dealer

since 2001, with its principal place of business in Clearwater, Florida. Spartan Securities is a

Florida limited partnership wholly owned by Connect X Capital Markets LLC (“Connect X”),

whose managing member is Eldred and shareholders have included Dilley, Eldred and Lopez.

Between 2009 and 2018, Spartan Securities has been the subject of at least 10 disciplinary actions

by FINRA or the NASDAQ Stock Market.

ANSWER:        Admitted.

       14.     Island Stock Transfer has been registered with the Commission as a transfer agent

since 2003, with its principal place of business in Clearwater, Florida. Island Stock Transfer is a




                                                7
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 8 of 72 PageID 343



Florida limited liability company wholly owned by Connect X that shares office space, computer

systems, officers and employees with Spartan Securities.

ANSWER:        Admitted.

       15.     Dilley, a resident of Seminole, Florida, was a registered principal and representative

of Spartan Securities from 2004 to 2015. Dilley was also the President of Island Stock Transfer

from 2004 until January 2018. Dilley is presently the Vice President of another registered transfer

agent owned by Connect X and of which Eldred and Lopez are also officers.

ANSWER: Defendants admit that Mr. Dilley is a resident of Seminole, Florida and that
he was a registered principal and registered representative of Spartan Securities from 2004-
2015. Defendants admit Dilley was the president of Island Stock Transfer from 2004 to
January 2-18. Defendants deny that Mr. Dilley is presently the Vice President of another
registered transfer agent owned by Connect X. Defendants deny that Connect X owns
another transfer agency. Defendants deny that Mr. Eldred and Mr. Lopez are officers of the
other registered transfer agent referred to in Paragraph 15.

       16.     Eldred, a resident of Seminole, Florida, has been a registered principal and

representative of Spartan Securities and the Chief Executive Officer of Island Stock Transfer from

2001 to the present.

ANSWER:        Admitted.

       17.     Lopez, a resident of St. Petersburg, Florida, has been a registered principal and

Chief Compliance Officer of Spartan Securities from March 2001 to the present and the Chief

Compliance Officer of Island Stock Transfer from August 2006 to the present.

ANSWER:        Admitted.

                             B. OTHER RELEVANT PERSONS

       18.     Alvin Mirman, of Sarasota, Florida, was the undisclosed control person of

Changing Technologies, Inc. (“Changing Technologies”) and an undisclosed control person, along

with Rose, of On the Move Systems Corp. (“On the Move”), Rainbow Coral Corp. (“Rainbow

Coral”), First Titan Corp. (“First Titan”), Neutra Corp. (“Neutra”), Aristocrat Group Corp.


                                                 8
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 9 of 72 PageID 344



(“Aristocrat”), First Social Networx Corp. (“First Social”), Global Group Enterprises Corp.

(“Global Group”), E-Waste Corp. (“E-Waste”) and First Independence Corp. (“First

Independence”). Mirman was a defendant in SEC v. McKelvey et al., Case No. 15-cv-80496 (S.D.

Fla. 2015), in which the Court entered, by consent, a judgment of permanent injunction, officer

and director bar and penny stock bar against Mirman. On August 19, 2016, Mirman pled guilty to

a one-count Information charging him with conspiracy to commit securities fraud. U.S. v. Mirman

et al., Case No. 16-cr-20572 (S.D. Fla.). Both the Commission and criminal actions included his

misconduct in connection with the Mirman/Rose Companies. In 2007, without admitting or

denying wrongdoing, Mirman consented to being barred by FINRA from association with any

FINRA member.

ANSWER: Defendants admit that Mirman was a defendant in SEC v. McKelvey et al.,
Case No. 15-cv-80496 (S.D. Fla. 2015). The actions of the Court in that action speak for
themselves and do not require a response. Defendants admit that Mirman pled guilty to a
one-count Information charging him with conspiracy to commit securities fraud. U.S. v.
Mirman et al., Case No. 16-cr-20572 (S.D. Fla.). Defendants admit that the actions by the
Commission and the criminal actions involved alleged misconduct in connection with the
Mirman/Rose Companies. Finally, Defendants admit that in 2007, without admitting or
denying wrongdoing, Mirman consented to being barred by FINRA from association with
any FINRA member. Defendants lack sufficient information to form a belief as to whether
Alvin Mirman, of Sarasota, Florida, was an undisclosed control person of the entities listed
in Paragraph 18, and therefore deny the same. Defendants deny any remaining allegations
contained in this Paragraph.

       19.     Sheldon Rose, of Sarasota, Florida, was the undisclosed control person of Kids

Germ Defense Corp. (“Kids Germ”), Obscene Jeans Corp. (“Obscene Jeans”), Envoy Group Corp.

(“Envoy”) and First Xeris Corp. (“First Xeris”) and an undisclosed control person, along with

Mirman, of On the Move, Rainbow Coral, First Titan, Neutra, Aristocrat, First Social, Global

Group, E-Waste and First Independence. The Commission entered, by consent, a cease-and-desist

order, officer and director bar and penny stock bar against Rose. In re Sheldon Rose et al., Exch.

Act Rel. No. 78894 (Sept. 21, 2016). The Commission later ordered Rose to pay disgorgement and



                                                9
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 10 of 72 PageID 345



 prejudgment interest in the amount of $2,973,916.18. In re Sheldon Rose, Exch. Act Rel. No.

 80301 (Mar. 23, 2017). On November 9, 2016, Rose pled guilty to a one-count Information

 charging him with conspiracy to commit securities fraud. U.S. v. Kass et al., Case No. 16-cr-

 20706 (S.D. Fla.). Both the Commission and criminal actions included his misconduct in

 connection with the Mirman/Rose Companies.

 ANSWER: Defendants admit that the Commission entered, by consent, a cease-and-desist
 order, officer and director bar and penny stock bar against Rose captioned In re Sheldon
 Rose et al., Exch. Act Rel. No. 78894 (Sept. 21, 2016). Defendants admit that the Commission
 later ordered Rose to pay disgorgement and prejudgment interest in the amount of
 $2,973,916.18 captioned In re Sheldon Rose, Exch. Act Rel. No. 80301 (Mar. 23, 2017).
 Defendants admit that on November 9, 2016, Rose pled guilty to a one-count Information
 charging him with conspiracy to commit securities fraud, captioned U.S. v. Kass et al., Case
 No. 16-cr-20706 (S.D. Fla.). Defendants lack sufficient information to form a belief as to
 whether Sheldon Rose, of Sarasota, Florida, was the undisclosed control person of the entities
 listed in Paragraph 19, and therefore deny the same. Defendants deny any remaining
 allegations contained in this Paragraph.

        20.     Michael Daniels, of Palmetto, Florida, was the undisclosed control person of

 Dinello Restaurant Ventures, Inc., n/k/a AF Ocean Investment Management Co. (“Dinello/AF

 Ocean”), President, Chief Executive Officer, Chief Financial Officer, Treasurer and Chairman of

 the Board of Court Document Services, Inc., n/k/a ChinAmerica Andy Movie Entertainment

 Media Co. (“Court/ChinAmerica”), Principal Executive Officer, Secretary, Treasurer, Chairman

 of the Board and Chief Financial Officer of Quality Wallbeds, Inc., n/k/a Sichuan Leaders

 Petrochemical Co. (“Wallbeds/Sichuan”), Secretary, Chief Financial Officer, Treasurer, Director,

 and Chairman of the Board of Top to Bottom Pressure Washing, Inc., n/k/a Ibex Advanced

 Mortgage Technology Co. (“TTB/Ibex”), and undisclosed control person of PurpleReal.com Corp.

 (“PurpleReal”). On April 25, 2018, the Commission filed a Complaint against Daniels related to

 his conduct in connection with the Daniels Companies. SEC v. Harrison, et al., No. 8:18-cv-01003

 (M.D. Fla.).




                                               10
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 11 of 72 PageID 346



 ANSWER: Defendants admit that on April 25, 2018, the Commission filed a Complaint
 against Daniels related to his conduct in connection with the Daniels Companies captioned
 SEC v. Harrison, et al., No. 8:18-cv-01003 (M.D. Fla.). Defendants lack sufficient
 information to form a belief as to whether Michael Daniels, of Palmetto, Florida, was the
 undisclosed control person of Dinello Restaurant Ventures, Inc., n/k/a AF Ocean Investment
 Management Co. (“Dinello/AF Ocean”) orPurpleReal.com Corp. (“PurpleReal”) and
 therefore deny the same. Defendants admit that Michael Daniels held certain roles with the
 entities in Paragraph 20 to the extent those roles were disclosed in each entities public filings.
 Defendants deny any remaining allegations contained in this Paragraph.

        21.     Diane Harrison, of Palmetto, Florida, was the Chief Financial Officer, Secretary,

 Treasurer and Director of Dinello/AF Ocean, Treasurer, Principal Accounting Officer and Director

 of Wallbeds/Sichuan, Director and Secretary of TTB/Ibex, and President, Director, and Chairman

 of the Board of PurpleReal. Harrison, an attorney, is the owner of the law firm Harrison Law, PA,

 which is based in Florida. Harrison, who is Daniels’ wife, is a defendant in the SEC v. Harrison

 case based on her conduct with respect to the Mirman/Rose Companies and the Daniels

 Companies.

 ANSWER:        Admitted.

        22.     Andy Fan, of Las Vegas, Nevada, was the President, Treasurer, Chief Executive

 Officer, Chief Financial Officer and Director of Dinello/AF Ocean and Court/ChinAmerica, and

 was the President and Director of Wallbeds/Sichuan and TTB/Ibex. The Commission entered, by

 consent, a cease-and-desist order, officer and director bar and penny stock bar against Fan, and

 ordered him to pay a civil money penalty of $140,000. In re Andy Z. Fan, Securities Act Rel. No.

 10487 (Apr. 25, 2018). The Commission’s action related to Fan’s conduct with respect to certain

 of the Daniels Companies.

 ANSWER:        Admitted.




                                                11
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 12 of 72 PageID 347



                                 III. JURISDICTION AND VENUE

         23.     The Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1) and

 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d)(1) and 77v(a); and Sections 21(d), 21(e)

 and 27(a) of the Exchange Act, 15 U.S.C. §§ 78u(d), 78u(e) and 78aa(a).

 ANSWER:         Defendants do not contest jurisdiction or venue.

         24.     The Court has personal jurisdiction over Defendants and venue is proper in this

 District because, among other things, some or all of the Defendants reside or transact business in

 this District and/or participated in the offer, purchase, or sale of securities in this District, and many

 of the acts and transactions constituting the violations alleged in this Complaint occurred in this

 District. In addition, venue is proper in this District under 28 U.S.C. § 1391 because a substantial

 part of the events giving rise to the Commission’s claims occurred here.

 ANSWER:         Defendants do not contest jurisdiction or venue.

         25.     In connection with the conduct alleged in this Complaint, Defendants, directly and

 indirectly, singly or in concert with others, have made use of the means or instrumentalities of

 interstate commerce, the means or instruments of transportation or communication in interstate

 commerce, and of the mails.

 ANSWER:         Defendants do not contest jurisdiction or venue.

                                  IV. FACTUAL ALLEGATIONS

         A. The Mirman/Rose Shell Factory

         26.     Mirman and Rose, alone or together, manufactured at least 14 undisclosed “blank

 check” companies in assembly-line fashion in order to sell in bulk the entire deceptive float of

 purportedly unrestricted securities.

 ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph and therefore deny the same.



                                                    12
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 13 of 72 PageID 348



        27.     Mirman and Rose manufactured each Mirman/Rose Company in a similar fashion.

 Mirman and Rose recruited a sole officer, director, employee, and majority shareholder (the “sole

 officer”) to act in name only. Mirman and Rose prepared and filed false and misleading registration

 statements with the Commission (the “Forms S-1”) misrepresenting that the sole officer was

 pursuing a specific business plan (versus Mirman and Rose controlling mere shells to sell all the

 securities in bulk) and would be solely responsible to solicit investors for the company (versus

 Mirman and Rose using similar rosters of friends and family to “invest” in name only).

 ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph and therefore deny the same.

        28.     After the Form S-1 became effective, Mirman and Rose solicited the same or

 virtually the same number of friends and family as shareholders while maintaining complete

 control through stock certificates with blank stock powers, which are signed by the named

 shareholder and entitle whoever holds the stock certificate to sell or transfer it.

 ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph and therefore deny the same.

        29.     Mirman and Rose directed Spartan Securities and Island Stock Transfer to prepare

 applications with FINRA and DTC that contained materially false and inaccurate information in

 order to make the Mirman/Rose Companies marketable as public vehicles. Specifically, Mirman

 and Rose needed the purportedly public float of securities available for immediate public quotation

 and sale through DTC electronic clearance. Mirman and Rose then effectuated the bulk sale of the

 shares of the issuer for a single cash price by delivering all the stock certificates with blank stock

 powers to a single buyer group. Mirman and Rose split the net proceeds after paying a nominal

 amount to their straw sole officer and shareholders.

 ANSWER: Defendants admit that Spartan Securities and Island Stock Transfer prepared
 Form 211 Applications and submitted them to FINRA using the public information available
 in the effective registration statements of each underlying company for which that


                                                   13
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 14 of 72 PageID 349



 application was filed. Defendants deny that Spartan or Defendant Island filed applications
 with DTC. Defendants deny that the published a quotation for any of the shares held as
 part of the public float. Defendants deny that the sales or transfers of securities at issue in
 this case took place through or required DTC electronic clearance. Further answering,
 Defendants lack knowledge or information sufficient to form a belief as to the truth or falsity
 of the remaining allegations contained in this Paragraph and therefore deny the same.

        30.     Mirman and Rose, alone or together, created and developed the following

 Mirman/Rose Companies:


      Mirman/Rose         Control        Effective        Date of       Time Between Form S-
      Company            Person(s)     Date of Form      Change of      1 and Change of
                                            S-1           Control       Control
      Kids Germ             Rose          12/2009          2/2010              3 months

      Obscene Jeans         Rose           8/2010         12/2010              4 months

      On the Move      Mirman/Rose        12/2010          6/2011              6 months

      Rainbow Coral    Mirman/Rose         1/2011         10/2011              9 months

      First Titan      Mirman/Rose         2/2011          9/2011              7 months

      Neutra           Mirman/Rose         4/2011         11/2011              7 months

      Aristocrat       Mirman/Rose        11/2011          7/2012              8 months

      First Social     Mirman/Rose         3/2012          2/2013             11 months

      Global Group     Mirman/Rose         3/2012          4/2013             13 months

      E-Waste Corp.    Mirman/Rose         6/2012          4/2013             10 months


      Mirman/Rose         Control        Effective        Date of       Time Between Form S-
      Company            Person(s)     Date of Form      Change of      1 and Change of
                                            S-1           Control       Control

      First            Mirman/Rose         8/2012          5/2013              9 months
      Independence

      Envoy Group           Rose           9/2013          4/2014              7 months

      Changing            Mirman          10/2013          6/2014              8 months
      Technologies




                                               14
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 15 of 72 PageID 350



      First Xeris            Rose           1/2014            N/A                   N/A


 ANSWER: Defendants admit the effective dates of the S-1s identified in Paragraph 30.
 Defendants deny that Mirman and/or Rose were disclosed or known control persons of the
 companies at the time of the S-1 or Form 211. Defendants lack knowledge or information
 sufficient to form a belief as to the truth or falsity of the remaining allegations contained in
 this Paragraph and therefore deny the same.

        31.     Mirman and Rose never intended to take any step to advance the purported business

 plan stated in the Form S-1. Rather, as evidenced in part by the short amount of time between Form

 S-1 effectiveness and the change of control, Mirman and Rose solely sought to manufacture a

 public vehicle in assembly-line fashion, and sell all its securities in bulk once obtaining the

 necessary clearances from the Commission, FINRA, and DTC.

 ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph and therefore deny the same.

        32.     Mirman and Rose retained Spartan Securities and Island Stock Transfer for a

 number of critical steps to develop the Mirman/Rose Companies in quick succession from Form

 S-1 effectiveness to public vehicles with securities eligible for public quotation and electronic

 clearance.

 ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph and therefore deny the same.

        33.     Mirman and Rose routinely contacted Dilley to simultaneously start broker services

 through Spartan Securities and transfer agent services through Island Stock Transfer. Mirman or

 Rose emailed Dilley stating that the issuer’s Form S-1 recently had gone effective and “[w]e want

 to start a 15c211” and have Island Stock Transfer act as transfer agent. Dilley instructed Spartan

 Securities and Island Stock Transfer employees to send the materials for, respectively, the Form

 211 application and transfer agent services to Mirman or Rose.

 ANSWER: To the extent that Paragraph 33 purports to quote a particular email or series
 of emails, the allegation lacks specificity sufficient to identify that email, thereby preventing


                                                15
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 16 of 72 PageID 351



 Defendants from formulating a response. Responding further, Defendants lack knowledge
 or information sufficient to form a belief as to the truth or falsity of the allegations contained
 in this Paragraph and therefore deny the same.

        34.     Spartan Securities and Island Stock Transfer, which share office space, computer

 systems, officers and employees, acted in tandem for the Mirman/Rose Companies. For example,

 Island Stock Transfer prepared certified shareholder lists at the request and upon the approval of

 Mirman and Rose. Spartan Securities then submitted those shareholder lists to FINRA as part of

 the Form 211 applications.

 ANSWER: Defendants admit that Spartan Securities and Island Stock Transfer share
 office space as well as certain systems, officers, and employees. Defendants admit that Island
 Stock Transfer prepared and Spartan Securities submitted shareholder lists to FINRA as
 part of the Form 211 application process at the request of each underlying company.
 Defendants deny any remaining allegations contained in this Paragraph.

        35.     Spartan Securities and Island Stock Transfer’s actions allowed Mirman and Rose

 to sell the Mirman/Rose Companies via the bulk sale of all the issued securities to a small buyer

 group generating combined proceeds totaling at least $3.7 million:

      Mirman/Rose       Spartan Island Stock FINRA              DTC      Island Stock Transfer
       Company         Securities Transfer Form 211             Filing      Bulk Transfer To
                       Form 211   Original Clearance                         Buyer Group
                       Signatory  Issuance

      Kids Germ          Dilley      12/2009         1/2010     1/2010            2/2010
      Obscene            Dilley       8/2010         9/2010    10/2010           12/2010
      Jeans
      On The Move        Dilley       1/2011         2/2011     4/2011            6/2011
      Rainbow            Dilley       2/2011         3/2011     7/2011           10/2011
      Coral
      First Titan        Dilley       4/2011          5/2011    7/2011            9/2011
      Neutra             Dilley       6/2011          7/2011    8/2011           11/2011
      Aristocrat         Dilley      12/2011         12/2011    2/2012            7/2012
      Group
      First Social       Dilley       3/2012         4/2012     7/2012           2/2013
      Networx
      Global Group       Dilley       4/2012         5/2012     8/2012           4/2013
      E-Waste            Dilley       7/2012         8/2012     9/2012           4/2013




                                                16
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 17 of 72 PageID 352



      First               Dilley        2/2013          3/2013      4/2013         5/2013
      Independence
      Envoy Group         Dilley          N/A           12/2013      N/A            N/A
      Changing            Dilley        11/2013          1/2014     4/2014         6/2014
      Technologies
      First Xeris         Dilley        1/2014          3/2014      4/2014   N/A (SEC stop order)

 ANSWER: Defendants admit that Mr. Dilley signed the Forms 211 for the entities listed
 in Paragraph 35. Defendants admit the dates each Form 211 was cleared by FINRA.
 Defendants admit the date of the original issuance by Island Stock Transfer with regard to
 all companies except for with regard to Envoy Group and First Social Networx. The
 allegations relating to Envoy Group and First Social Networks are denied. For the remaining
 allegations in Paragraph 35, Defendants lack knowledge or information sufficient to form a
 belief as to the truth or falsity of the remaining allegations contained in this Paragraph and
 the chart contained therein, and therefore deny the same.

                 Dilley’s Knowledge of/Participation in the Mirman/Rose Fraud

         36.     Dilley, a registered principal of Spartan Securities and Island Stock Transfer, knew

 or was reckless in not knowing that Mirman and Rose were manufacturing the Mirman/Rose

 Companies to control and sell a deceptive float of purportedly unrestricted securities (versus the

 material misrepresentations in the Forms 211 and Commission filings that the issuers were

 legitimate startups controlled by the nominee sole officer with an independent shareholder base).

 ANSWER: Defendants admit Mr. Dilley was a “registered principal” of Spartan.
 Defendants deny that Mr. Dilley was a registered principal of Island. Defendants deny any
 remaining allegations contained in Paragraph 36.

         37.     Dilley knew or was reckless in not knowing of Mirman and Rose’s undisclosed

 control of and intent for the Mirman/Rose Companies with the earliest issuer, Kids Germ. Rose

 solicited Dilley to have Spartan Securities file the Kids Germ Form 211. On January 4, 2010 - the

 same day FINRA cleared the Form 211 - Rose emailed Dilley: “What do you recommend [Kids

 Germ] do with the DTC, know[ing] the route it is taking? Do you want to speak to the attorney

 interested in the company, or do you want me to call him? If you want me to call him, please

 forward telephone number.” By email that same day, Dilley responded: “We should apply for DTC

 eligibility. Let me call you on this once I talk to [the attorney].”


                                                   17
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 18 of 72 PageID 353



 ANSWER: Defendants admit the existence of a January 4, 2010 email between Rose and
 Dilley containing an unmodified version of the language contained in Paragraph 37.
 Defendants deny any remaining allegations contained in Paragraph 37.

         38.     On January 13, 2010, Island Stock Transfer initiated the DTC application for Kids

 Germ misrepresenting “the company is not a shell” despite Dilley knowing or recklessly not

 knowing it was a shell because of, among other things, its lack of assets or revenues and knowing

 “the route it is taking.” One month later, Island Stock Transfer transferred the Kids Germ shares

 from Rose’s friends and family in bulk without a restrictive legend stamped on the certificate to

 indicate that the shares are restricted from transfer or sale. Dilley knew or was reckless in not

 knowing that these shareholders were affiliates of Kids Germ because of Rose’s control over all

 their shares to effectuate a bulk sale of Kids Germ and therefore, the shares should have been

 restricted from transfer or sale.

 ANSWER: To the extent this paragraph repeats the allegations in Paragraph 37,
 Defendants incorporate their Answer to Paragraph 37 as though set forth fully herein.
 Defendants admit Island Stock Transfer transferred shares of Kids Germ as directed by its
 shareholders. Further answering, Defendants deny the remaining allegations contained in
 Paragraph 38.

         39.     For the second Mirman/Rose Company, Obscene Jeans, Dilley signed the Form

 211. On September 3, 2010 (the day FINRA cleared the Form 211), at Rose’s request, Dilley

 contacted a DTC participant firm to file a DTC application for Obscene Jeans. By email dated

 October 4, 2010, Dilley’s assistant forwarded to Rose (copying Dilley) the DTC participant firm’s

 refusal to file the application because it was “looking to sponsor operating companies. We

 understand that having a shell DTC eligible raises its price but we are just not interested in the risk

 that the company falls into the wrong people’s hands.” The following week, despite this

 admonition, Dilley’s assistant asked the firm to reconsider filing the application. The firm agreed,

 and Spartan Securities re-initiated the DTC application at the behest of Dilley.




                                                   18
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 19 of 72 PageID 354



 ANSWER: Defendants admit that Dilley signed the Form 211 filed on behalf of Obscene
 Jeans. Defendants admit the Form 211 for Obscene Jeans was cleared by FINRA on
 September 3, 2010. Defendants admit the existence of a September 3, 2010 email between
 Dilley and a DTC clearing firm containing the language quoted in paragraph 39 but deny
 that the email identified in Paragraph 39 mentions an application for Obscene Jeans. To
 the extent that this paragraph purports to characterize or summarize an email or series of
 emails, Defendants deny those allegations. Defendants deny any remaining allegations
 contained in this Paragraph.

        40.     In the meantime, by email dated October 5, 2010, Rose sent Dilley a term sheet for

 the sale of Obscene Jeans making no mention of the sole officer or purported business plan and

 focusing largely on the share structure and tradeability status (for example, the shares were quoted

 with one market maker, which was Spartan Securities). The term sheet also listed that Obscene

 Jeans had no liabilities and only $20,000 in assets (all cash).

 ANSWER: Defendants admit the existence of the October 5, 2010 email between Rose and
 Dilley. To the extent that this paragraph purports to characterize or summarize the content
 or context of that email, Defendants deny those allegations. Defendants deny any remaining
 allegations contained in this Paragraph.

        41.     On October 22, 2010, a buyer emailed Dilley (copying Rose) that “we are closing

 on [Obscene Jeans] - can you post a bid-ask today?” The following day, Dilley emailed Rose: “I

 have to have someone open an account and deposit shares and offer some for sale. . . . I have never

 seen this to be a requirement from anyone wanting a shell.”

 ANSWER:        Defendants admit that Dilley received an email, copying Rose on October 22,
 2010 that included an unmodified version of the language quoted in Paragraph 41.
 Defendants admit that Dilley sent an email in response that contained the language quoted
 in Paragraph 41. To the extent that this paragraph purports to characterize or summarize
 the content or context of that email, Defendants deny those allegations. Defendants deny any
 remaining allegations contained in this Paragraph.

        42.     On October 25, 2010, Rose emailed Dilley: “I told our mutual friend ???? today to

 F off, respectfully. Thanks for your effort.”

 ANSWER:        Admitted.




                                                  19
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 20 of 72 PageID 355



        43.     These various documents and events involving Dilley in September and October

 2010 were clear signs that Obscene Jeans was a blank check company and Rose controlled all

 shares of Obscene Jeans for sale in bulk.

 ANSWER:        Denied.

        44.     One month later, Rose asked Dilley for Island Stock Transfer to act as escrow agent

 for the sale of Obscene Jeans. At Rose’s request, Dilley signed an escrow agreement on behalf of

 Island Stock Transfer by which all of the shares of Obscene Jeans (both the control block and all

 purportedly unrestricted shares in the names of the 24 nominee shareholders) were being sold

 pursuant to one stock purchase agreement for $440,000. All of these documents and

 communications received by Dilley were clear signs that Obscene Jeans was a blank check

 company and Rose controlled all shares of Obscene Jeans for sale in bulk.

 ANSWER: Defendants admit that Rose sent Dilley an escrow agreement between Obscene
 Jeans, the Buyer, and Island Stock Transfer as Escrow Agent. Defendants admit that the
 Escrow Agreement recites the existence of a Stock Purchase Agreement between Buyer and
 Obscene Jeans, pursuant to which Obscene Jeans agreed to transfer 12 million shares of its
 common stock to Buyer for a price of $440,000. Defendants deny any remaining allegations
 contained in this Paragraph.

        45.     Dilley communicated exclusively with Mirman and Rose, and was aware that they

 directed the finances across the Mirman/Rose Companies. For example, by email dated

 September 19, 2011, Mirman told an Island Stock Transfer employee: “We spoke to Carl [Dilley]

 and told him we will pay [the Rainbow Coral invoice] through the Neutra account,” despite

 Rainbow Coral and Neutra purportedly being unrelated companies with separate management.

 Dilley told that same employee (copying Mirman): “We went through what was supposed to

 happen with this.” The following month (and on the same day) Dilley signed the stock certificates

 by which all the shares of both Rainbow Coral and Neutra were sold to the same buyers represented




                                                20
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 21 of 72 PageID 356



 by the same counsel, demonstrating Dilley knew or was reckless in not knowing that Mirman and

 Rose controlled all shares of both issuers.

 ANSWER: Defendants admit the existence of a September 19, 2011 email chain between
 Mirman, Dilley, and an Island Stock Transfer employee containing an unmodified version
 of the language in Paragraph 45. To the extent that this paragraph purports to characterize
 or summarize the content or context of that email, Defendants deny those allegations.
 Defendants deny any remaining allegations contained in this Paragraph.

        46.     Dilley knew or was reckless in not knowing that Mirman and Rose similarly

 manufactured E-Waste and Global Group for sale. By email dated December 4, 2012, Mirman

 wrote Dilley: “We [Mirman and Rose] are in the process of selling E-Waste and the attorney

 wants,” among other things, “[c]onfirmation from the T[ransfer] A[gent] that it has not put

 restrictions on any free trading shares.” Dilley responded “will do,” and instructed Island Stock

 Transfer’s Director of Operations to prepare the letter. Dilley signed the requested letter, and was

 copied on the transmittal of the letter exclusively to Mirman. The Director of Operations soon

 thereafter signed the stock certificates transferring all of E-Waste’s issued shares per the buyer’s

 counsel’s instructions.

 ANSWER: Defendants admit Mirman sent a December 4, 2012 email to Dilley containing
 an unmodified version of the language quoted in paragraph 46. Defendants deny that this
 Paragraph accurately characterizes the context of the email and/or subsequent email chain
 which includes the December 4, 2012 email referenced above. The remaining allegations
 lack sufficient specificity to allow Defendants to form a belief as to the truth or falsity of the
 allegations and therefore denies the same. Defendants deny any remaining allegations
 contained in this Paragraph.

        47.     By email dated January 1, 2013, Rose wrote Dilley: “Please send [the] same letter

 [as E-Waste] but for Global [Group] and e-mail to me ASAP.” Dilley signed that requested letter

 as well at Rose’s request.

 ANSWER: Defendants admit the existence of a January 1, 2013 email containing an
 unmodified version of the language quoted in paragraph 47. To the extent that this
 paragraph purports to characterize or summarize the content or context of that email,
 Defendants deny those allegations. Defendants deny any remaining allegations contained in
 this Paragraph.


                                                 21
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 22 of 72 PageID 357



        48.     On January 16, 2013, the buyer’s counsel for E-Waste sent an instruction letter to

 Island Stock Transfer enclosing a stock purchase agreement expressly stating that “all of the free

 trading shares of the Company consisting of an aggregate of 3,000,000 shares” were

 simultaneously being purchased pursuant to stock purchase agreements “of like tenor” with Rose

 as “Seller’s Representative,” evidencing that Rose, from whom Island Stock Transfer had

 exclusively taken instructions to date, controlled the bulk sale of all the “free-trading” shares.

 ANSWER: Defendants admit Island Stock Transfer received a January 16, 2013 letter
 including the language quoted in in paragraph 48. Defendants deny any remaining
 allegations contained in this Paragraph.

        49.     By email dated February 27, 2013, Mirman asked Dilley how to handle a lost

 certificate of one of the “free-trading” shareholders because “Sheldon [Rose] is in New York today

 closing Global.” Dilley instructed Island Stock Transfer’s Director of Operations to respond to

 Mirman’s request. Island Stock Transfer effectuated the bulk transfer of virtually all shares of

 Global Group to the same exact small group of buyers as E-Waste represented by the same counsel.

 ANSWER: Defendants admit the existence of an email dated February 27, 2013 between
 Mirman and Dilley that includes the unmodified language quoted in paragraph 49.
 Defendants admit Mr. Dilley asked someone at Island Stock Transfer to respond to
 Mirman’s inquiry. Defendants deny any remaining allegations contained in this Paragraph.

        50.     Dilley also assisted Rose’s efforts to sell the last Mirman/Rose Company, First

 Xeris. Soon after FINRA’s clearance of Spartan Securities’ Form 211 for First Xeris in March

 2014, a shell finder emailed Dilley: “I understand Sheldon Rose is trying to contact you regarding

 his new company [First Xeris] being dropped to Pink[] [Sheet] from QB based on the new bid/ask

 rules. I have a buyer for it, but not as a pink.” Dilley then placed daily bids in the open market at

 Rose’s request. Accordingly, Dilley knew or was reckless in not knowing that First Xeris was a

 company that Rose controlled and was looking to sell.




                                                  22
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 23 of 72 PageID 358



 ANSWER:        Defendants admit the existence of an email from June 2014 containing an
 unmodified version of the language quoted in Paragraph 50. Defendants deny any remaining
 allegations contained in this Paragraph.

                  Spartan Securities’ Involvement in the Mirman/Rose Fraud

        51.     With Dilley’s knowing or reckless involvement, Spartan Securities made crucial

 contributions to the Mirman/Rose fraud.

 ANSWER:        Denied.

        52.     Dilley’s assistant as of 2012 prepared the Form 211 and all related documents based

 on templates. The assistant was instructed that a Spartan Securities’ principal would review the

 assistant’s draft and revise it to match the facts particular to each issuer. Dilley’s assistant

 submitted the Form 211 only upon Dilley’s approval. The assistant would similarly draft responses

 to FINRA deficiency letters for review by a Spartan Securities principal (Lopez from early 2013

 onward), and only sent the responses to FINRA upon that principal’s (usually Lopez) express

 approval.

 ANSWER: Defendants admit to utilizing form documents in connection with the Form
 211 process. Defendants admit that a Spartan Securities assistant often prepared draft
 Forms and responses to deficiency letters which were reviewed, revised, and approved by a
 principal. Defendants deny any remaining allegations contained in this Paragraph.

        53.     Dilley signed the Forms 211 for the Mirman/Rose Companies but was largely

 uninvolved in responding to FINRA’s deficiency letters or investigating any red flags identified

 by FINRA.

 ANSWER: To the extent this paragraph realleges the allegations contained in Paragraph
 35, Defendants incorporate their Answer to Paragraph 53 as though set forth fully herein.
 Defendants deny the remaining allegations of Paragraph 53.

        54.     By letter dated February 8, 2013, the Commission’s examination staff identified

 deficiencies and weaknesses in Spartan Securities’ compliance with certain federal securities laws,

 including (1) Spartan Securities’ possible violation of Rule 15c2-11 by failing to adequately



                                                 23
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 24 of 72 PageID 359



 address numerous red flags and provide material information to FINRA in connection with an

 unrelated Form 211 application, and (2) Lopez’s failure to adequately implement Spartan

 Securities’ written procedures regarding Forms 211 which required Lopez to review the

 information outlined in Rule 15c2-11 together with any supplemental information obtained and to

 be alert to red flags.

 ANSWER: Defendants admit receipt of the letter dated February 8, 2013 and its contents,
 although Defendants deny that Paragraph 54 accurately characterizes that letter.
 Defendants deny all remaining allegations of this paragraph.

         55.     As of 2013, Dilley and Eldred instructed the assistant to send draft responses to the

 FINRA deficiency letters to Lopez for review and approval. For example, by email dated October

 18, 2013, the assistant wrote Eldred: “I know that Dave [Lopez] looks at these [draft deficiency

 responses] now, but he’s been slammed . . . . Any chance you can make an exception and review

 this one?” Dilley tasked Lopez with that responsibility, for example, when Dilley was unavailable

 or because Lopez “has got a lot more experience.”

 ANSWER: Defendants admit the existence and of October 18, 2013 email. Defendants
 state that the allegations in Paragraph 55 contain ellipses or otherwise modify the language
 of communication and deny the same. Defendants deny any remaining allegations of this
 paragraph.

         56.     Mirman and Rose were Spartan Securities’ primary source of information

 throughout the Form 211 process. Mirman and Rose would provide Spartan Securities with

 documents in the name of the sole officer and many documents they prepared themselves,

 including spreadsheets detailing who solicited the shareholders and the relationship between the

 solicitor and shareholder. There were substantial similarities in these shareholders lists, including

 the sole officer of First Social appearing as a shareholder of 10 other Mirman/Rose Companies.

 ANSWER:         Denied.




                                                  24
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 25 of 72 PageID 360



        57.     The assistant sent FINRA deficiency letters to Mirman and Rose without

 confirming or inquiring into the authority of Mirman and Rose to act for the Mirman/Rose

 Companies (i.e. if they were a reliable source of information), despite the fact that Mirman and

 Rose were not officers, directors or even named shareholders of any of the Mirman/Rose

 Companies.

 ANSWER:        Denied.

        58.     Sometimes within one week of Mirman and Rose’s solicitation, Spartan Securities

 submitted the Form 211 and a cover letter (with exhibits) to FINRA. However, Spartan Securities

 consistently misrepresented that: (1) the sole officer - not Mirman or Rose - called Dilley based on

 a referral (often from an attorney); (2) Spartan Securities agreed to file the Form 211 after

 “months” of due diligence; and (3) Spartan Securities had no prior relationship with the issuer or

 any of its “representatives” (despite repeatedly filing Forms 211 at Mirman and Rose’s request).

 ANSWER: Defendants admit that Spartan Securities submitted the Forms 211 for the
 Companies, and incorporates its Answer to Paragraph 35 as though set forth fully herein.
 Beyond that, Defendants deny any remaining allegations of Paragraph 58.

        59.     For example, by email dated November 6, 2013, Rose solicited Dilley to file a Form

 211 for Envoy Group and told Dilley: “We know the process, included is some due dil[igence] per

 our conversation” including a chart listing the Form S-1 shareholders and their purported

 relationships with each other. Spartan Securities filed the Envoy Group Form 211 five days later,

 misrepresenting that Envoy Group’s sole officer contacted Dilley (with no mention of Rose),

 Spartan Securities had conducted due diligence over the past month, and Spartan Securities had

 no other relationship with Envoy Group’s “representatives.”

 ANSWER: Defendants admit the existence of an email dated November 6, 2013 email
 containing the language quoted in paragraph 59. Defendants deny that this paragraph
 accurately characterizes or paraphrase a series of communications. Defendants admit
 Spartan Securities filed a Form 211 for Envoy Group. Defendants deny any remaining
 allegations contained in this Paragraph.


                                                 25
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 26 of 72 PageID 361



         60.     Each Form 211 cover letter also misrepresented that the issuer was “not working

 with any consultants” despite Dilley knowing or being reckless in not knowing that Mirman and

 Rose had no publicly disclosed association with the Mirman/Rose Companies yet took various

 critical actions on their behalf.

 ANSWER:         Denied.

         61.     Each Form 211 cover letter also misleadingly stated that “there are no other

 companies that the current officers or directors have requested a listing quotation on,” despite

 Dilley knowing or being reckless in not knowing that Mirman or Rose, who acted as de facto

 officers and directors, had requested all Forms 211 for the Mirman/Rose Companies.

 ANSWER:         Denied.

         62.     Each Form 211 cover letter also misrepresented that the issuer was not in

 negotiations for any actual or potential merger or acquisition, despite Dilley knowing or being

 reckless in not knowing that the first Mirman/Rose Company had been available for sale upon

 Form 211 clearance by FINRA and his involvement in numerous other sales by Mirman and Rose

 shortly after Form 211 clearance.

 ANSWER:         Denied.

         63.     Each cover letter also attached a shareholder chart stating that the sole officer had

 solicited each shareholder as a “friend” and that no other people had been solicited to invest, when

 in fact Mirman and Rose had solicited the shareholders and reused many of the same shareholders

 across up to 12 Mirman/Rose Companies. Dilley knew or was reckless in not knowing that Mirman

 and Rose controlled all the shares given, among other things, the substantial similarities across the

 shareholder lists.

 ANSWER: Defendants admit that the Form 211 application included a shareholder chart
 provided by the issuer along with the issuer’s description or narrative as to each individual’s



                                                  26
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 27 of 72 PageID 362



 connection to the issuer. Defendants deny any remaining allegations contained in this
 Paragraph.

         64.    Each Form 211 cover letter also misrepresented that the Mirman/Rose Company

 was following a specific business plan, despite Dilley knowing or being reckless in not knowing

 that the issuer was merely a public vehicle being packaged for sale and controlled by Mirman and

 Rose.

 ANSWER: Defendants admit that the Form 211 cover letter included the issuer’s stated
 business plan as it appeared in that entity’s public securities filings. Any remaining
 allegations of Paragraph 64 are denied.

         65.    Each Form 211 also misrepresented that Spartan Securities was not aware or in

 possession of any material information, including adverse information, regarding the

 Mirman/Rose Company, despite Dilley knowing or being reckless in not knowing that Mirman

 and Rose were undisclosed control persons developing the Mirman/Rose Company as a mere

 public vehicle to be sold as a shell.

 ANSWER:        Denied.

         66.    No one at Spartan Securities questioned the accuracy of the Rule 15c2-11(a)

 information for any of the Mirman/Rose Companies. The Forms S-1 described start-up companies

 run exclusively by the sole officer with no mention of Mirman or Rose. Dilley did not even review

 (but “just kept on file”) the Forms S-1 which were strikingly similar across the Mirman/Rose

 Companies, including: (1) the same number of issued shares; (2) similar annual budgets

 (purportedly for effectuation of vastly different business plans); (3) the same small offering size

 (dwarfed by the annual budgets); and (4) similar assets (all cash and substantially the same

 amount):




                                                 27
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 28 of 72 PageID 363



                   MIRMAN/ROSE COMPANY FORM S-1 DISCLOSURES

                                 Form S-1 # Of Shares Total      Operating Sole Officer
     Mirman/Ros      Form S-1    Offering In Name Of Assets        Budget   # of Hours
     e Company        Shares       Size   Sole Officer  (All     (Duration) Work Week
                                                       Cash)
                                                                  $400,000
     Kids Germ       3,000,000   $30,000    9,000,000   $5,351   (18 months)   10-25 hours
     Obscene                                                      $500,000
     Jeans           3,000,000   $52,500    9,000,000   $9,000   (18 months)   10-25 hours

     On The                                                       $477,500
                     3,500,000   $52,500    9,000,000   $9,000   (12 months)   10-25 hours
     Move
     Rainbow                                                      $500,000
     Coral           2,500,000   $31,250    9,000,000   $8,912   (18 months)   10-25 hours
                                                                  $587,500
     First Titan     3,000,000   $37,500    9,000,000   $8,922   (18 months)   10-25 hours
                                                                  $425,000
     Neutra          3,000,000   $42,000    9,000,000   $8,900   (12 months)   10-25 hours
                                                                  $500,000
     Aristocrat      3,900,000   $39,000    9,000,000   $8,900   (18 months)   10-25 hours
                                                                  $475,000
     First Social    3,000,000   $45,000    9,000,000   $8,900   (18 months)   10-25 hours
                                                                  $500,000
     Global
                     3,000,000   $34,500    9,000,000   $8,900   (18 months)   10-25 hours
     Group
                                                                  $600,000
     E-Waste         3,000,000   $36,000    9,000,000   $8,301   (18 months)   10-25 hours
     First                                                        $500,000
     Independenc 3,000,000       $34,500    9,000,000   $8,900   (18 months)   10-25 hours
     e                                                            $612,500
     Envoy Group 3,000,000       $37,500    9,000,000   $8,908   (18 months)   10-25 hours
     Changing                                                     $339,000
     Technologies 3,000,000      $30,000    9,000,000   $8,900   (18 months)   10-25 hours
                                                                  $650,000
     First Xeris     3,000,000   $39,000    9,000,000   $8,976   (18 months)   10-25ours



 ANSWER: Defendants admit the chart in Paragraph 66 accurately summarizes the
 information contained in the Forms S-1 filed by each respective entity and made effective
 by the Securities and Exchange Commission. Defendants deny any remaining allegations of
 this paragraph.



                                            28
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 29 of 72 PageID 364



        67.     Moreover, many Mirman/Rose Companies publicly filed periodic reports with the

 Commission prior to Form 211 clearance which reported no assets, revenues, or expenses other

 than professional fees.

 ANSWER: Defendants admit that some of the Companies filed periodic reports with the
 Securities and Exchange Commission prior to initiation of the Form 211 process wherein
 those companies made disclosures about the company and its operations and affirmed the
 truth and accuracy of the same. Those public filings speak for themselves but, in that this
 paragraph only refers to “many” reports, without identification of the company, time period
 or type of report, Defendants lack sufficient information in order to form a belief as to the
 truth or falsity of the allegations and therefore deny the same. Defendants deny any
 remaining allegations contained in this Paragraph.

        68.     In at least 7 deficiency letters (including those for First Independence, Changing

 Technologies and First Xeris), FINRA requested detailed information with respect to the

 circumstances surrounding the registered offering per the Form S-1, including how many persons

 were solicited and ultimately invested. Spartan Securities submitted shareholder charts stating that

 the sole officer had solicited each shareholder as a “friend,” and reported the same solicitation

 success rate (24 solicited, 24 invested). The lists had remarkably similar features, including the

 same number of shares and shareholders, and overlapping rosters (some shareholders were the sole

 officer of other Mirman/Rose Companies and appeared on up to 12 lists).

 ANSWER: Defendants admits receiving deficiency letters from FINRA in connection with
 Form 211 applications, including with regard to First Independence, Changing Technologies
 and First Xeris. The contents of each letter speaks for itself and Defendants deny that this
 Paragraph accurately characterizes the documents contained in Paragraph 68. Defendants
 admit that Spartan Securities submitted shareholder charts to FINRA. The contents of those
 charts speak for themselves and Defendants deny that this Paragraph accurately
 characterizes the documents contained in Paragraph 68. Any remaining allegations of
 Paragraph 68 are denied.

        69.     In at least 12 deficiency letters (including those for First Independence, Envoy

 Group and First Xeris), FINRA specifically inquired whether anyone other than the named

 shareholders had control over any aspect of the shares, including “any past, present, or future

 arrangements.” Spartan Securities conducted no inquiry despite, among other things, the striking


                                                 29
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 30 of 72 PageID 365



 similarities across rosters that contained the same shareholder names, Dilley’s involvement in bulk

 sales of all shares by Mirman and Rose, and Island Stock Transfer’s bulk issuance and transfer of

 all shares of Mirman/Rose Companies.

 ANSWER: Defendants admit receiving deficiency letters from FINRA in connection with
 Form 211 applications, including with regard to First Independence, Envoy Group and First
 Xeris. The contents of each letter speaks for itself and Defendants deny the characterization
 of those documents contained in Paragraph 69. Any remaining allegations of Paragraph 69
 are denied.

        70.     Spartan Securities also failed to inquire regarding numerous red flags as required

 by Rule 15c2-11, which requires a broker-dealer to evaluate any “adverse information” in its

 possession when determining whether it has a reasonable basis for the accuracy of information and

 reliability of its source. For Spartan Securities, such red flags included the substantial similarities

 in the Forms S-1, the substantially similar shareholder rosters, the use of sole officers who were

 related to each other and appeared as shareholders on other Mirman/Rose Companies, and Mirman

 and Rose as the same solicitors and sources of information across the Mirman/Rose Companies.

 ANSWER:        Denied.

        71.     FINRA also posed several other issuer-specific questions or concerns in its

 deficiency letters. In responding to FINRA’s deficiency letters, Spartan Securities did not follow

 its own written policies and procedures which required that the assistant “together with the CCO

 or other designated officer gather information from the issuer to respond to the FINRA comments”

 in deficiency letters and investigate red flags. Spartan Securities’ procedures further required the

 designated officer to initial each page of correspondence to FINRA evidencing that review and

 investigation. None of Spartan Securities’ correspondence to FINRA in connection with the

 Mirman/Rose Companies contained any such initials.

 ANSWER: Defendants admit that FINRA posed questions in deficiency letters.
 Defendants admit that Spartan Securities responded to those letters. The contents of each



                                                   30
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 31 of 72 PageID 366



 letter speaks for itself and Defendants deny the characterization of those documents
 contained in Paragraph 71. Any remaining allegations of Paragraph 71 are denied.

        72.     Lopez cursorily reviewed and approved Spartan Securities’ responses to at least the

 following deficiency letters for the Forms 211 of First Independence, Envoy Group, Changing

 Technologies and First Xeris:

      Mirman/Rose                Date of FINRA          Date of Spartan      Number of Questions
      Company                    Deficiency Letter      Response             from FINRA
      First Independence         2/27/2013              3/12/2013            7
      Envoy Group                11/21/2013             11/25/2013           6
      Envoy Group                12/5/2013              12/9/2013            1
      Envoy Group                12/17/2013             12/18/2013           1
      Changing                   12/3/2013              12/17/2013           4
      Technologies
      First Xeris                2/7/2014               2/13/2014            5

 ANSWER: Defendants admit that the dates of the FINRA Deficiency letters and Spartan’s
 responses set forth in the Chart contained in paragraph 72 are accurate. Defendants admit
 that the number of questions posed by FINRA is accurate. Defendants deny any remaining
 allegations in paragraph 72.

        73.     Lopez approved each response within an hour of the assistant’s request, making no

 inquiry into FINRA’s questions (or the issuer more generally) despite FINRA raising at least 24

 questions about these four issuers.

 ANSWER:        Denied.

        74.     For example, FINRA questioned whether First Independence was a “shell

 company” despite its non-shell designation in periodic reports. Despite understanding that any

 shell issue should be investigated by asking the issuer basic questions about its business operations

 to see whether it is a “blank check company, that there’s an ongoing effort to further the business

 plan,” Lopez made no such investigation or inquiry with respect to First Independence’s business

 operations or purpose.




                                                  31
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 32 of 72 PageID 367



 ANSWER: Defendants admit FINRA questioned whether First Independence’s SEC
 filings should be amended to indicate that the issuer is a shell company. Defendants deny
 any remaining allegations of this paragraph.

        75.     Spartan Securities (including Lopez) failed to review Rule 15c2-11 information or

 inquire further regarding red flags that were expressly raised by FINRA on the subsequently filed

 Forms 211. On the Envoy Group Form 211, in its deficiency letter dated November 21, 2013,

 FINRA asked Spartan Securities for detailed descriptions of the relationships between: (1) Envoy

 Group, Jocelyn Nicholas (Envoy Group’s sole officer) and Mark Nicholas (Kids Germ’s sole

 officer); (2) Envoy Group, Jocelyn Nicholas, Mark Nicholas, and Kids Germ; and (3) Mark

 Nicholas and Spartan Securities. By email dated November 22, 2013, Dilley’s assistant forwarded

 this letter to Dilley and Lopez, and alerted them to the facts that “Shelly [Rose] sent us this one”

 and that Spartan Securities had filed the Form 211 for Kids Germ. Dilley and Lopez conducted no

 investigation into the two issuers (including whether Rose was a reliable source for Envoy Group)

 or Spartan Securities’ relationship with either of them. Specifically, Lopez merely told the assistant

 that “I am not familiar with any of those people or that company,” and Dilley instructed the

 assistant simply to rely on Envoy Group’s response. Lopez then approved the deficiency response,

 which misrepresented that the only relationship among all the identified parties was the spousal

 relationship between Jocelyn and Mark Nicholas, Envoy Group’s sole officer had “no participation

 in any way with Kids Germ,” and Spartan Securities had no relationship with Kids Germ “and/or

 any of its representatives.”

 ANSWER: Defendants admit they received a deficiency letter relating to the Envoy Group
 Form 211 dated November 21, 2013. Defendants admit the contents of that letter but deny
 the characterization contained in Paragraph 75. Defendants admit the existence of a
 November 22, 2013 email forwarded by Dilley’s assistant to Dilley and Lopez containing an
 unmodified version of the language quoted in paragraph 75. Defendants admit Lopez
 responded to that email including the quotation attributed to him in Paragraph 75.
 Defendants admit Mr. Lopez told the assistant the response he had prepared “[l]ooks good
 to me.” Defendants deny any remaining allegations of this paragraph.



                                                  32
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 33 of 72 PageID 368



         76.    In its deficiency letter dated November 25, 2013, FINRA inquired a second time

 for details of any relationship between Envoy Group’s sole officer and Kids Germ. Lopez approved

 the deficiency response, which misrepresented that Envoy Group’s sole officer’s only relationship

 with Kids Germ was as a 0.42% shareholder despite the fact that she was also an officer of Kids

 Germ.

 ANSWER:        Denied.

         77.    Dilley and Lopez had numerous facts readily in their possession contradicting these

 representations and the Rule 15c2-11 information, including: (1) Spartan Securities through Dilley

 filed both the Envoy Group and Kids Germ Form 211, and Kids Germ’s DTC application, at Rose’s

 request; (2) Spartan Securities possessed numerous documents showing that Envoy Group’s sole

 officer had become a Kids Germ officer per Spartan Securities’ advice to Rose to obtain DTC

 eligibility; (3) Lopez acted on Rose’s authorization to speak with an auditor for Kids Germ despite

 Rose not being an officer, director, or authorized person on Kids Germ’s Corporate Authorization

 Form; (4) Envoy Group and Kids Germ had 11 shareholders in common (including the sole officers

 of two other Mirman/Rose Companies) and the same capitalization structure (9,000,000 share

 control block, 3,000,000 Form S-1 shares among 24 shareholders); and (5) Dilley attempted to

 arrange a sale of Kids Germ for Rose.

 ANSWER: Defendants admit that Mr. Dilley filed the Envoy Group and Kids Germ
 Forms 211. The Shareholder lists provided by Envoy and Kids Germ speak for themselves,
 do to require a response from Defendants and Defendants deny the same. In that this
 paragraph purports to paraphrase or characterize the content of various documents, without
 proper context, Defendants deny those allegations. Defendants deny all remaining
 allegations of this paragraph.

         78.    On November 6, 2013, Mirman told Dilley “I need to file a 211 through your firm”

 for Changing Technologies. That same day, Rose had solicited Dilley to file the Form 211 for

 Envoy Group. Dilley told Mirman: “Funny you guys called me within a few minutes of each



                                                 33
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 34 of 72 PageID 369



 other.” Dilley then put Spartan Securities and Island Stock Transfer employees in contact with

 Mirman, who in turn approved the certified shareholder list for Changing Technologies which

 Spartan Securities submitted to FINRA with the Form 211.

 ANSWER: Defendants admit receiving a November 6, 2013 from Mirman to Dilley but
 Defendants deny that the quotation attributed to that email is accurate. Defendants admit
 receipt of a November 6, 2013 email from Rose to Dilley regarding filing a Form 211 for
 Envoy Group containing the language quoted in Paragraph 78. Defendants admit
 submitting a certified shareholder list to FINRA as part of the Form 211. Defendants deny
 any remaining allegations of paragraph 78.

        79.     Dilley drafted the portion of the Form 211 representing that Mirman had referred

 Changing Technologies to Spartan Securities, but that Spartan Securities “does not have any other

 relationship with Al Mirman.” Dilley knew or was reckless in not knowing that this statement was

 false given the fact that Spartan Securities filed this and other Forms 211 at Mirman’s request.

 ANSWER:        Denied.

        80.     By deficiency letter dated December 3, 2013, FINRA asked Spartan Securities for

 a “detailed explanation of the Issuer’s relationship with Al Mirman.” Spartan Securities sent

 FINRA’s deficiency letter only to Mirman to address this and other questions. Spartan Securities

 misrepresented to FINRA that the sole officer approached Mirman, a social acquaintance, for a

 broker-dealer recommendation and “Mirman has no relationship with Changing Technologies.”

 Lopez authorized this response despite Mirman having solicited Spartan Securities, sent Spartan

 Securities a series of documents for the Form 211, and approved the certified shareholder list which

 Spartan Securities submitted to FINRA with the Form 211. Moreover, no one at Spartan Securities

 (including Lopez) conducted any investigation into Mirman’s disciplinary history, including his

 being barred by FINRA in 2007 from association with any FINRA member.

 ANSWER: Defendant admits receiving a letter from FINRA dated December 3, 2010
 asking about the Issuer’s relationship with Mirman. Defendant admits sending the letter
 from FINRA to Mirman but denies Mirman was the only one to receive it. Defendants
 received a response to FINRA’s letter from the CEO of Changing Technologies providing


                                                 34
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 35 of 72 PageID 370



 the “detailed explanation” requested, including the representation that “Mr. Mirman has no
 relationship with Changing Technologies.”          Defendants admit Spartan Securities
 transmitted this response to FINRA. Defendants admit that Mr. Lopez reviewed the
 response. Defendants deny the remaining allegations of Paragraph 80.

                  Island Stock Transfer’s Involvement in the Mirman/Rose Fraud

         81.      Mirman and Rose retained Island Stock Transfer as the transfer agent for at least

 12 of the Mirman/Rose Companies at or around the same time as retaining Spartan Securities to

 file the Form 211. For example, by email dated June 29, 2012, Dilley instructed an employee from

 each of Spartan Securities and Island Stock Transfer to “send [Rose] 211 docs. [Transfer agent]

 agreement same terms as last deal they sent us.”

 ANSWER: Defendants admit the existence of a June 29, 2012 email from Dilley to an
 employee of Spartan Securities and Island Stock Transfer containing an unmodified version
 of the language quoted in Paragraph 81. Defendants admit that Island was the stock transfer
 agent for certain entities identified in the complaint that also filed Forms 211 through
 Spartan and, in responding to those allegations, incorporate their response to Paragraph 35
 as though set forth fully herein. Beyond that, Defendants deny the allegations of Paragraph
 81.

         82.      Dilley, Island Stock Transfer’s president, originated each relationship and

 personally took a number of steps on behalf of Island Stock Transfer for Mirman and Rose. Island

 Stock Transfer’s employees also ignored a host of red flags indicating that Mirman and Rose

 controlled the issuers as blank check companies and sold all the securities of those issuers owned

 by affiliates.

 ANSWER:          Denied.

         83.      Island Stock Transfer has extensive written policies and procedures, which it

 largely ignored in its various transfer agent functions for the Mirman/Rose Companies. Island

 Stock Transfer’s policies and procedures contained many provisions intended to ensure that Island

 Stock Transfer employees communicated only with authorized persons as identified in writing by

 the issuer clients. As part of the initial “client” package (sent to Mirman or Rose), Island Stock



                                                 35
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 36 of 72 PageID 371



 Transfer requested the issuer to complete a “Corporate Authorization Form” to identify those

 persons with whom Island Stock Transfer could communicate about the issuer. Mirman or Rose

 was named as an authorized person for only two of the 12 Mirman/Rose Companies for which

 Island Stock Transfer acted as transfer agent, yet for all 12 companies Island Stock Transfer took

 directions exclusively from Mirman and Rose.

 ANSWER: Defendants admit the Island has extensive written policies and procedures but
 deny the characterization of those documents in Paragraph 83. Defendants admit that Island
 Stock Transfer sent a “Corporate Authorization Form” as part of its initial “client package.”
 Defendants deny the remaining allegations of this paragraph.

        84.     Island Stock Transfer’s policies and procedures also required the issuer to provide

 a “list of insiders/control persons” at the onset of the relationship. Island Stock Transfer’s

 employees requested such lists from Mirman and Rose (not the sole officer), but never received

 one for any of the Mirman/Rose Companies.

 ANSWER: Defendants admit that Island Stock Transfer has policies and procedures
 including the requirement that the issuer provide Island Stock Transfer with a list of the
 issuer’s insiders or control persons. Defendants deny the characterization of those
 procedures set forth in this paragraph. Defendants deny any remaining allegations of
 Paragraph 84.

        85.     According to Island Stock Transfer’s policies and procedures, all transfer records

 and shareholder lists are the “highly confidential” property of the issuer, and “shall not be given

 to unauthorized parties under any circumstances.” Moreover, Island Stock Transfer’s policies and

 procedures stated that “[s]hareholders may inquire about shares they own personally, but may not

 be provided with information concerning any other shareholder.” Nonetheless, Island Stock

 Transfer employees consistently provided both issuer and shareholder information to Mirman and

 Rose without inquiry.

 ANSWER: Defendants admit that Island Stock Transfer has policies and procedures
 including the language quoted in Paragraph 85. Defendants deny the characterization of
 those procedures set forth in this paragraph. Defendants deny any remaining allegations in
 Paragraph 85.


                                                 36
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 37 of 72 PageID 372



        86.     At   Dilley’s   instruction,   Island   Stock   Transfer    employees     exclusively

 communicated with and took direction from Mirman and Rose - and not the sole officer or

 shareholders - regarding both the issuers and the shares in the names of the friends and family.

 Island Stock Transfer first prepared a certified shareholder list with personal information provided

 by Mirman and Rose. Island Stock Transfer employees (some of whom were also employees of

 Spartan Securities, which used the lists for the pending Forms 211) requested and acted on Mirman

 and Rose’s approval of the list. Also, by email dated February 8, 2013, Rose instructed Dilley to

 make changes to the certified shareholder list of a Mirman/Rose Company.

 ANSWER: Defendants admit the existence of a February 8, 2013 email from Rose to
 Dilley. The remaining allegations lack sufficient specificity to allow Defendants to form a
 belief as to the truth or falsity of the allegation, and Defendants deny the same. Defendants
 deny any remaining allegations of Paragraph 86.

        87.     Mirman and Rose then requested Island Stock Transfer to prepare stock certificates

 without a restrictive legend (stamped on the certificate to indicate that the shares are restricted

 from transfer or sale) in the names of the same number of friends-and-family shareholders (24).

 Island Stock Transfer’s policies and procedures provided that shares without restrictive legend

 “can NOT be issued in the name of an insider” (emphasis in original). Island Stock Transfer

 training materials reiterated that “Insiders ALWAYS have restricted stock” (emphasis in original).

 Island Stock Transfer’s Director of Operations, who trained the lower-level employees, knew that

 “insider” included “affiliates” as defined in Rule 144 of the Securities Act. Despite the “affiliate”

 definition including those controlled by or together with an issuer, the Director of Operations only

 looked to see if the shareholder was a named officer or 15%+ shareholder (or spouse of either one)

 to determine the “insider” or “affiliate” status. Even so, Island Stock Transfer issued unlegended

 certificates in the name of the spouse of the sole officer for at least 4 Mirman/Rose Companies.

 ANSWER: Defendants admit that Island has policies and procedures including the
 language quoted in Paragraph 87. Defendants deny that the allegations contained in


                                                  37
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 38 of 72 PageID 373



 Paragraph 87 accurately characterize those procedures. Defendants deny the remaining
 allegations of Paragraph 87.

        88.     Island Stock Transfer delivered all 24 certificates to Mirman and Rose (who were

 not named shareholders), despite Island Stock Transfer’s policies and procedures that shareholder

 information could only be provided to the shareholders themselves. For example, on February 14,

 2013, Island Stock Transfer asked Rose for delivery instructions for “each certificate” of First

 Independence stock. Rose directed Island Stock Transfer to “mail all of the certificates to me as

 always in the past.”

 ANSWER: Defendants admit that on February 14, 2013 Island requested delivery
 instructions for the outstanding shares of First Independence stock. Defendants admit they
 were instructed to deliver all certificates to Rose. Defendants deny the remaining allegations
 of this paragraph.

        89.     Shortly after the clearance of Spartan Securities’ Form 211, Mirman and Rose

 requested Island Stock Transfer’s assistance with DTC applications premised on the securities

 being unrestricted. Island Stock Transfer submitted at least 12 DTC transfer agent attestation forms

 (6 signed by Dilley) attesting that it would comply with DTC’s operational requirements, including

 exercising diligence in the related securities transactions and providing DTC with complete and

 accurate information about the securities. Island Stock Transfer also received $7,500 from Envoy

 Group in connection with a DTC “services agreement.”

 ANSWER: Defendants admit Island submitted at least 12 DTC transfer agent attestation
 forms and admit to the contents of those forms. To the extent this paragraph characterizes
 or summarizes those forms, Defendants deny those allegations. Defendants deny the
 remaining allegations of paragraph 89.

        90.     Island Stock Transfer, at the direction of Mirman or Rose, routinely transferred an

 unlegended certificate in the name of one friend-and-family shareholder to Cede & Co. in order to

 secure DTC eligibility. Dilley and other Island Stock Transfer employees also fielded Rose’s

 frequent urgent requests for updates on the DTC applications.



                                                 38
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 39 of 72 PageID 374



 ANSWER: Defendants admit to responding to requests from the companies identified in
 the complaint, or their agents, asking for updates on DTC applications. Defendants deny the
 remaining allegations of paragraph 90.

        91.     Island Stock Transfer then effectuated the bulk transfer of all or virtually all the

 securities (both the control block in the name of the sole officer and the friends-and-family shares)

 of at least 12 Mirman/Rose Companies through the preparation and delivery of unlegended stock

 certificates to a small buyer group. The same or substantially similar groups (represented by the

 same counsel) purchased multiple Mirman/Rose Companies.

 ANSWER: Defendants admit that Island Stock Transfer effectuated certain share
 transfers for the companies identified in the complaint but denies “effectuating” “bulk
 transfers.” Defendants deny the remaining allegations in this Paragraph.

        92.     Island Stock Transfer received instruction letters from buyer’s counsel who

 presented Island Stock Transfer with blank stock powers (sometimes dated months earlier) for the

 entire set of certificates that Island Stock Transfer had originally delivered to Mirman or Rose.

 The instruction letters detailed how all the shares would be transferred. For some issuers, there

 was a single instruction letter indicating that all shares were simultaneously being purchased

 pursuant to attached stock purchase agreements “of like tenor” with Rose identified as “Seller’s

 Representative.” For other issuers, Island Stock Transfer received 5-6 instruction letters from the

 same counsel in a short period of time with a series of stock purchase agreements with the same

 effective date and purchase price.

 ANSWER: Defendants admit to receiving instruction letters from buyers’ counsel in
 connection with providing transfer services, but, given the lack of specificity in this
 paragraph as to which entity or which transfer the allegations relate, Defendants lack
 sufficient knowledge or information sufficient to form a belief as to the truth or falsity of the
 allegations contained in this Paragraph and therefore denies the same.

        93.     Island Stock Transfer received a legal opinion letter for only two of the 12 bulk

 transfers (First Independence and First Social). Those two letters were from the same lawyer




                                                  39
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 40 of 72 PageID 375



 (Harrison) on the same day with obvious misstatements that First Independence was not a “shell”

 company and First Social’s sole officer’s spouse was not an “affiliate” of First Social.

 ANSWER: Defendants admit Island Stock Transfer received a legal opinion letter for
 certain shares of First Independence and First Social. The content of the documents speak
 for themselves, do not require a response from Defendants, and Defendants deny the same.
 Defendants deny the remaining allegations contained in this paragraph.

         94.     Shortly after the bulk transfers, Island Stock Transfer continued to support the small

 buyer groups in transferring their certificates into Cede & Co. and broker positions by which the

 buyer groups publicly traded shares of the Mirman/Rose Companies. For example, First

 Independence became the subject of a fraudulent pump-and-dump in public trading shortly after

 FINRA’s clearance of Spartan Securities’ Form 211 and Island Stock Transfer’s bulk transfer of

 First Independence securities.

 ANSWER: Given the lack of specificity in this paragraph as to what entity is being
 referred to, what “bulk transfers” it refers to, and what “small buyer groups” it “continued
 to support,” Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph, and therefore deny the same.
 Defendants also lack knowledge or information sufficient to form a belief as to the truth or
 falsity of the allegation that First Independence later became the subject of “a fraudulent
 pump and dump,” And therefore deny the same. Defendant deny all remaining allegations
 contained in this paragraph.

         95.     Island Stock Transfer routinely processed the bulk transfers without restrictive

 legend solely on the basis of the instruction letters and blank stock powers, and despite knowing

 or recklessly not knowing - and ignoring red flags - that the bulk transfers involved affiliates. The

 bulk nature of the sale itself was indicative of the affiliate status of the sellers - i.e. the fact that all

 shares were being sold at the same time to a small group of buyers indicated common control over

 all such shares.

 ANSWER:         Denied.

         96.     For example, in October 2011, Island Stock Transfer transferred all the securities

 of two Mirman/Rose Companies (Rainbow Coral and Neutra) to the same buyers’ counsel. Dilley


                                                      40
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 41 of 72 PageID 376



 had recently signed the Forms 211 for both issuers upon Mirman and Rose’s request. Dilley was

 also aware that in September 2011 Mirman had ordered Island Stock Transfer to pay a Rainbow

 Coral invoice out of funds attributed to Neutra. Also in September 2011, Rose requested that Island

 Stock Transfer transfer the certificate of one Neutra shareholder to a buyer who, two weeks later,

 was part of the bulk transfer of all other Neutra securities. Dilley signed unlegended certificates

 for both the Neutra and Rainbow Coral bulk transfers on the same day.

 ANSWER: Defendants admit that Island Stock Transfer effectuated share transfers for
 shareholders of both Neutra and Rainbow Coral in October 2011. Defendants deny that
 Dilley had “recently” signed the Forms 211. Given the lack of specificity in this paragraph
 as to the underlying transaction, Defendants lack sufficient knowledge or information
 sufficient to form a belief as to the truth or falsity of the allegations contained in this
 Paragraph and therefore denies the same. Defendants deny any remaining allegations
 contained in this paragraph.

        97.     Similarly, in December 2012 and January 2013, Dilley signed letters on behalf of

 Island Stock Transfer at Mirman and Rose’s request expressly in furtherance of Mirman and

 Rose’s selling E-Waste and Global Group. In January and February 2013, Island Stock Transfer

 received instructions from the same buyers’ counsel for the transfer of virtually all the securities

 of E-Waste and Global Group to the same group of five buyers (including an entity in the counsel’s

 name). Island Stock Transfer also received a stock purchase agreement providing that “all of the

 free trading shares” of E-Waste were being purchased pursuant to stock purchase agreements “of

 like tenor” with Rose as “Seller’s Representative.”

 ANSWER: Defendants admit that across January and February of 2013, Island Stock
 Transfer received separate instructions to transfer outstanding shares of E-Waste, on the
 one hand, and Global on the other. Defendants admit Island Stock Transfer received a stock
 purchase agreement as referenced in Paragraph 97. Defendants deny the remaining
 allegations of Paragraph 97.

        98.     Later in 2013, Island Stock Transfer similarly delivered all the shares of two other

 Mirman/Rose Companies (First Independence and First Social) to the same buyer’s counsel based

 on instructions to transfer all the “free-trading” securities at the same time as the control block.


                                                   41
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 42 of 72 PageID 377



 ANSWER: Defendants lack sufficient knowledge or information sufficient to form a belief
 as to the truth or falsity of the allegations contained in this Paragraph and therefore denies
 the same. Defendants deny any remaining allegations contained in this paragraph.

        99.     In June and July 2014, Island Stock Transfer effectuated the bulk transfer of all the

 securities of Changing Technologies per instruction letters and blank stock powers on behalf of

 the same or substantially similar buyer group represented by the same counsel as at least four other

 Mirman/Rose Companies. Island Stock Transfer’s “batch” (the set of documents reviewed for the

 transfer requests) included an email exchange dated June 3, 2014, between Mirman and the buyer’s

 counsel with respect to the stock certificate of one of the friends-and-family shareholders for whom

 Island Stock Transfer had already issued a new certificate in the name of Cede & Co. The buyer’s

 counsel told Mirman that it was missing that shareholder’s certificate. Mirman responded: “His

 stock was deposited with [a broker] for DTC purposes. You have to have someone open an account

 with [the broker] and purchase the stock at a nominal amount.” Despite these indications of

 Mirman’s control over the bulk transfer of all the “free-trading” shares of Changing Technologies

 to one buyer group, Island Stock Transfer delivered unlegended certificates for all of the other

 outstanding shares to the buyer’s counsel.

 ANSWER: Defendants admit that the June 3, 2013 email is included amongst the transfer
 documents Island received for Changing Technologies, but deny the characterization of that
 email contained in paragraph 99. Defendants deny the remaining allegations of paragraph
 99.

        B. The Daniels/Fan/Harrison Shell Factory

        100.    Daniels, Fan and Harrison manufactured undisclosed blank check companies based

 on a deceptive public float of purportedly unrestricted shares. Other than PurpleReal, Daniels

 acquired a small local business and filed a Form S-1 secondary offering for shares he had gifted to

 approximately 30 friends and family. Daniels and Harrison then orchestrated Form 211 and DTC

 applications for the float to be eligible for open-market trading and clearing.



                                                  42
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 43 of 72 PageID 378



 ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph relating to what Daniels, Fan
 and/or Harrison did or intended to do, and therefore deny the same. Defendants deny any
 remaining allegations of paragraph 100.

        101.    Daniels and Harrison sold their first company, Dinello/AF Ocean, to Fan for

 approximately $500,000 in Fan’s endeavor to amass a roster of public companies for later reverse

 mergers with Chinese companies. Daniels and Fan then agreed to create three more public vehicles

 from scratch: Court/ChinAmerica, Wallbeds/Sichuan, and TTB/Ibex.

 ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the
 truth or falsity of the allegations contained in this Paragraph relating to what Daniels, Fan
 and/or Harrison did or intended to do, and therefore deny the same. Defendants deny any
 remaining allegations of paragraph 101.

        102.    Daniels and Harrison retained Spartan Securities to file the following Forms 211:

      Daniels Company           Form 211 Filing         Form 211 Clearance            Form 211

      Dinello/AF Ocean                 Date
                                    5/20/2011                    Date
                                                             06/14/2011               Signatory
                                                                                        Dilley
      Court/ChinAmerica             7/24/2012                 8/30/2012                 Eldred
      Wallbeds/Sichuan             10/25/2012                11/30/2012                 Eldred
      TTB/Ibex                       9/6/2013                10/29/2013                 Eldred
      PurpleReal                    7/31/2014              N/A (stop order)             Eldred



 ANSWER: Defendants admit that the companies listed in the above chart retained
 Spartan Securities to assist in filing Forms 211. Defendants admit to the dates of filing and
 clearance of the Forms 211 as set forth in Paragraph 102. Defendants admit to the signatory
 of each Form 211 as set forth in Paragraph 102. Defendants deny the remaining allegations
 of this paragraph.

           Eldred’s Knowledge of/Participation in the Daniels/Fan/Harrison Fraud

        103.    Daniels and Harrison have been friends with Eldred for at least 10 years. Harrison

 and Eldred’s wife had each been the sole officer of an issuer which had been acquired by reverse

 merger or other change-in-control transaction. Harrison and Daniels had assisted with the

 registration and sale of the issuer associated with Eldred’s wife. Eldred had offered that issuer to




                                                 43
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 44 of 72 PageID 379



 a prospective buyer performing a “shell search” in October 2009, and Daniels referred to that issuer

 as a “vehicle” in March 2010.

 ANSWER: Defendants admit Daniels and Harrison have been friends with Eldred for at
 least 10 years. Defendants admit that both Eldred’s wife and Harrison have been a sole
 officer of an issuer that was later acquired. Defendants admit that Eldred’s wife retained
 Harrison and her law firm to assist with the registration of Eldred’s wife’s company and,
 later, the sale of that company. Defendants admit Eldred had offered his wife’s company for
 sale, including to an individual who was performing a “shell search” but Defendants deny
 that the entity was a shell. Defendants deny the remaining allegations contained in this
 paragraph.

        104.    By email dated November 30, 2010, Eldred asked Harrison if regulators would have

 concern if his wife “creates another public company.” Harrison responded that she and Daniels

 “are filing [Dinello/AF Ocean] under my name and it has been two years since [Harrison’s other

 public company’s] acquisition.”

 ANSWER:        Admitted.

        105.    Eldred otherwise understood Daniels to be a principal (albeit undisclosed) of

 Dinello/AF Ocean. In April 2011, Daniels requested that Eldred prepare an Island Stock Transfer

 transfer agent agreement for Dinello/AF Ocean. In return for waiving Island Stock Transfer’s

 normal $7,500 setup fee, Eldred asked Harrison to modify Island Stock Transfer’s form contract

 by “put[ting] a paragraph in the contract that if the company does a reverse merger or there is a

 change of control then . . . there is a $5,000 termination fee,” a red flag that the issuer was intended

 to be sold from the onset.

 ANSWER: Defendants admit Daniels transmitted the request that Eldred prepare a
 transfer agent agreement for Dinello. Defendants deny that they have a “normal” set up fee.
 Defendants admit Harrison was retained to revise the form agreement. Defendants deny the
 remaining allegations contained in this paragraph.

        106.    Spartan Securities then filed Dinello/AF Ocean’s Form 211 in May 2011

 misrepresenting that the current and future business plan was the operation of a pizzeria, there was

 no present or future arrangement with respect to the transfer of any shares, and Spartan Securities


                                                   44
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 45 of 72 PageID 380



 was not aware or in possession of any material or adverse information about Dinello/AF Ocean.

 Spartan Securities also misrepresented that Eldred was contacted by the named officer (other than

 Harrison) of Dinello/AF Ocean, whose identity Daniels and Harrison used to create the façade of

 independent management and who never communicated with and had not even heard of Spartan

 Securities or Eldred.

 ANSWER: Defendants admit Spartan Securities filed the Form 211 for Dinello in May
 2011. Defendants deny the remaining allegations of this paragraph.

        107.    Soon after Form 211 clearance, by email dated July 20, 2011, Daniels asked Eldred

 if he knew whether a law firm was “doing any [reverse mergers] that they may need a shell for?”

 Two days later, Eldred referred that law firm to Daniels for “an OTCBB vehicle that [Daniels]

 would like to do something with.” On August 18, 2011, Daniels again asked Eldred about

 “available vehicles for a [reverse merger]” with Dinello/AF Ocean.

 ANSWER: Defendants admit the existence of the emails referenced in Paragraph 107. In
 that this paragraph purports to paraphrase, summarize, or characterize this
 communication, its context, or its importance, Defendants deny those allegations.
 Defendants deny the remaining allegations of this paragraph.

        108.    Eldred also assisted Daniels with DTC eligibility for Dinello/AF Ocean. In June

 2011, Spartan Securities initiated the DTC application misrepresenting that Dinello/AF Ocean was

 “not a shell” and otherwise eligible for electronic clearance. The application was granted in July

 2011, but revoked because there was no subsequent deposit of shares into the DTC system. By

 email dated October 10, 2011, Eldred told Daniels “I’m working on getting it fixed for you” and

 discussed internally that an “x-clear transaction needs to take place” for DTC eligibility to be

 reinstated.

 ANSWER: Defendants admit the existence of the October 10, 2011 email. In that this
 paragraph purports to paraphrase, summarize, or characterize this communication, its
 context, or its importance, Defendants deny those allegations. Defendants lack knowledge or
 information sufficient to form a belief as to the truth or falsity of the allegations contained



                                                45
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 46 of 72 PageID 381



 in this Paragraph relating to the DTC application and therefore deny the same. Defendants
 deny the remaining allegations of this paragraph.

         109.   That same day, Eldred signed securities deposit forms misrepresenting that Daniels

 was never an “affiliate” of Dinello/AF Ocean. Specifically, in signing the forms, Eldred

 misrepresented to Spartan Securities’ clearing firm that he had “carefully reviewed” the request

 and supporting documents, and to his “best knowledge the information is true and correct and is

 made in compliance with all applicable federal and state securities laws” - despite knowing or

 being reckless in not knowing that Daniels controlled Dinello/AF Ocean.

 ANSWER: Defendants admit that Eldred signed the securities deposit forms. Defendants
 deny the remaining allegations of this paragraph.

         110.   On October 12, 2011, Eldred was copied on an email confirming that Spartan

 Securities was putting in an order to sell Dinello/AF Ocean shares on Daniels’ behalf. In fact, a

 Spartan Securities proprietary account purchased Daniels’ shares. Eldred confirmed with Daniels

 that this trade “has your problem worked out as long as DTC cooperates with our plan.”

 ANSWER: Defendants admit the existence of the October 12, 2011 email. In that this
 paragraph purports to paraphrase, summarize, or characterize this communication, its
 context, or its importance, Defendants deny those allegations. Defendants deny the
 remaining allegations of this paragraph.

         111.   As early as October 2011, Eldred knew or was reckless in not knowing that Daniels

 and Harrison had sold Dinello/AF Ocean to Fan. In or about June 2012, Eldred first negotiated

 with Fan to use Dinello/AF Ocean as a “public shell” for a potential reverse merger with Spartan

 Securities and Island Stock Transfer’s parent company. By email dated July 11, 2012, Eldred wrote

 Fan (copying Daniels and Harrison): “The net result is that you and your investors get an equity

 interest in our business, and you end up with the same basic public OTCBB shell that you have

 now.”

 ANSWER: Defendants admit that more than a year after the Dinello Form 211 was
 cleared by FINRA, Mr. Eldred sent an email, dated July 11, 2012, to Fan, copying Daniels


                                                46
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 47 of 72 PageID 382



 and Fan, which included the language quoted in Paragraph 111. In that this paragraph
 purports to paraphrase, summarize, or characterize this communication, its context, or its
 importance, Defendants deny those allegations. Defendants deny the remaining allegations
 of this paragraph.

        112.    Eldred also became aware that Daniels and Fan were manufacturing

 Court/ChinAmerica, Wallbeds/Sichuan, and TTB/Ibex for Fan as public vehicles. On July 24,

 2012, Spartan Securities filed the Form 211 for Court/ChinAmerica with Eldred signing as the

 principal responsible for all related submissions to FINRA. On July 30, 2012, Daniels told Eldred

 “Don’t forget that Andy [Fan] has three companies that he is doing registrations on including the

 211 we filed on Court. So there should be plenty of room for you to have a meeting of the minds

 with [Fan]. Court is a super clean company that is a non-shell and the assets are fully depreciated

 so there can be a disposal of assets for a real clean deal.” By email dated July 30, 2012, Eldred

 responded “I would be happy to use Court as a vehicle” while its Form 211 was pending.

 ANSWER: Defendants admit that Spartan Securities filed the Form 211 for Court/Chin
 America on July 24, 2012. Defendants admit Mr. Eldred is the signatory. Defendants admit
 that Eldred and Daniels exchanged emails dated July 30, 2012 containing an unmodified
 version of the language quoted in Paragraph 112. In that this paragraph purports to
 paraphrase, summarize, or characterize that correspondence, Defendants deny those
 allegations. Defendants deny all remaining allegations in this Paragraph.

        113.    Eldred took further actions for Court/ChinAmerica, Wallbeds/Sichuan, and

 TTB/Ibex knowing or being reckless in not knowing that both Fan’s involvement in and the

 purpose of the issuers were undisclosed. On September 5, 2012, Eldred received an email (with

 the subject “AF Ocean Investment”) from an Island Stock Transfer employee to sign up

 Wallbeds/Sichuan as “yet another company with [Island Stock Transfer].” Eldred forwarded the

 message to Daniels and asked him to “call me.”

 ANSWER: Defendants admit that Eldred received an email dated September 5, 2012 from
 and Island employee containing an unmodified version of the language quoted in Paragraph
 113. Defendants admit that Mr. Eldred forwarded that email to Daniels in an email that
 includes the phrase “call me.” In that this paragraph purports to paraphrase, summarize,



                                                 47
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 48 of 72 PageID 383



 or characterize this correspondence, Defendants deny those allegations. Defendants deny all
 remaining allegations in this Paragraph.

        114.    In October 2012, Eldred approved Spartan Securities’ submission of a price quote

 to FINRA for Court/ChinAmerica per the request of an employee of Dinello/AF Ocean, which

 Eldred himself had referred to as a “public OTCBB shell that [Fan has] now.” In January 2013,

 Eldred was forwarded a request from an AF Ocean employee for a transfer agent agreement for

 TTB/Ibex. Eldred then sent Daniels the TTB/Ibex agreement with the same terms as Dinello/AF

 Ocean, including the waiver of all upfront fees in favor of a fee in the event of a reverse merger.

 ANSWER: Defendants admit the October 2012 submission of a price quote by Spartan
 Securitiesfor Court/ChinAmerica. Defendants admit receipt of the January 2013 request for
 a transfer agent agreement for TTB/Ibex. Defendants deny the remaining allegations of this
 paragraph.

        115.    Despite knowing or recklessly not knowing that these issuers were being developed

 as public vehicles for Fan, Eldred signed the three Forms 211 misrepresenting that each issuer was

 pursuing local business operations with no plans for mergers or changes of control despite, for

 example, Eldred himself proposing to “use [Court/ChinAmerica] as a vehicle” while its Form 211

 was pending. The three Forms S-1 (part of the Rule 15c2-11(a) information) made these same

 misrepresentations, and also omitted any reference to Fan. The three Forms 211 also

 misrepresented that Spartan Securities had no other material or adverse information in its

 possession.

 ANSWER:        Denied.

        116.    In these three Forms 211, Spartan Securities also misrepresented that it had no

 relationship with any officer or representative, despite (1) Daniels assisting the Eldreds with the

 sale of the prior public company in the name of Eldred’s wife; (2) Daniels being a customer with

 whom Spartan Securities entered open-market trades, (3) Eldred assisting Daniels with a shell




                                                 48
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 49 of 72 PageID 384



 buyer for Dinello/AF Ocean, and (4) Daniels assisting Spartan Securities in finding a potential

 reverse merger candidate (including all three Fan issuers).

 ANSWER:        Denied.

        117.    Spartan Securities also misrepresented the manner in which it was solicited to file

 the Form 211. On Wallbeds/Sichuan and TTB/Ibex, Spartan Securities misrepresented that Eldred

 had been telephonically contacted by a “friend” (a Dinello/AF Ocean employee), and had no

 relationship with any of their representatives (e.g. Daniels). FINRA then asked for more detail on

 the manner of solicitation in its first Wallbeds/Sichuan deficiency letter. The assistant sent Eldred

 the portion of the Form 211 on the manner of solicitation: “Am I missing something here, or did I

 do something wrong?” Eldred told the preparer just to “remove the friend part,” which remained

 in the later Form 211 for TTB/Ibex.

 ANSWER: Defendants admit receipt of correspondence from FINRA regarding
 Wallbeds/Sichuan. Defendants admit the contents of the email communications quoted in
 paragraph 117. Defendants deny the remaining allegations of this paragraph.

        118.    Spartan Securities also failed to inquire further regarding the presence of other red

 flags. For example, on both Court/ChinAmerica and Wallbeds/Sichuan, by letters dated July 27,

 2012 and November 5, 2012, respectively, FINRA noted that numerous shareholders purportedly

 purchased shares with sequentially numbered cashier’s checks (a potential sign of someone other

 than the shareholder paying for the shares). Spartan Securities’ own policies and procedures (and

 SEC guidance) identify the “transfer of shares by control persons, as gifts, to third persons in order

 to help create a public market” as a red flag. Without any further inquiry into the information

 containing red flags, Spartan Securities simply cut-and-pasted responses received on behalf of the

 issuers (from Harrison and a Dinello/AF Ocean employee) that one shareholder obtained the

 checks with cash gathered from the others, when in fact it was Daniels who provided all of the

 cash for the purchase of the cashier’s checks.


                                                  49
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 50 of 72 PageID 385



 ANSWER: Defendants admit that Spartan’s policies and procedures include the language
 quoted in Paragraph 118. In that Paragraph 118 purports to summarize or characterize
 those procedures, Defendants deny those allegations. Defendants admit the receipt of the
 FINRA deficiency letters dated July 27, 2012 (Court/ChinAmerica) and November 5, 2012
 (Wallbeds). The content of those letters speak for themselves and do not require a response
 from Defendants, and Defendants deny the same. Defendants admit Spartan responded to
 FINRA’s inquiry providing the responses it received from the issuers. Defendants deny the
 remaining allegations of this paragraph.

        119.    Spartan Securities ignored other red flags, including the fact that the same officers

 and shareholders were involved (up to 26 of the 29 shareholders overlapped on substantially

 similar “regression diagrams” of the history of share transfers) and each Form S1 was for a

 secondary offering by which a small company was not raising any money yet incurring all the

 expenses related to the offering. Eldred did not review the Forms S-1 in connection with the Forms

 211 as required by Rule 15c2-11.

 ANSWER:        Denied.

        120.    Eldred later signed the Form 211 and received draft deficiency letter responses for

 TTB/Ibex. FINRA’s deficiency letter raised eight detailed questions, including inquiries into: (1)

 all relationships among the shareholders and officers; (2) present or future arrangements by which

 any person other than the named shareholder had control over the Form S-1 shares; (3)

 confirmation of the Form 211’s representation that TTB/Ibex had no intent either to effect a sale

 of shares or engage in change-of-control transaction; and (4) TTB/Ibex’s shell company status.

 Spartan Securities cut-and-pasted a response letter drafted by a Dinello/AF Ocean employee which

 listed Fan merely as an officer of TTB/Ibex as of September 2013 and the shareholders (the vast

 majority of which were shareholders of Dinello/AF Ocean, Court/ChinAmerica, and

 Wallbeds/Sichuan) as friends of Daniels. However, Spartan Securities failed to disclose any aspect

 of the Daniels/Fan/Spartan Securities relationship. Specifically, Spartan Securities stated that

 TTB/Ibex had no intent to engage in a change-of-control transaction and that the purported



                                                 50
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 51 of 72 PageID 386



 business objective (local pressure washing services) would be followed for at least one year,

 despite Eldred knowing or being reckless in not knowing of Daniels and Fan’s manufacture of

 public shells for Fan without regard to the purported local business operations.

 ANSWER: Defendants admit that Eldred signed the Form 211 deficiency letter responses
 for TTB/Ibex. Defendants admit that FINRA sent a deficiency letter with regard to the
 TTB/Ibex Form 211). The content of those letters speak for themselves and do not require a
 response from Defendants, and Defendants deny the same. Defendants admit that Spartan
 Securities sent a response letter to FINRA based upon the information provided by the
 company, which listed Fan as an officer of TTB/Ibex as of September 2013 and the
 shareholders as friends of Daniels. TTB/Ibex informed Spartan Securities that it had no
 intent to engage in a change-of-control transaction and that the purported business objective
 (local pressure washing services) would be followed for at least one year. Defendants deny
 that Eldred knew or was reckless in not knowing of Daniels and Fan’s manufacture of public
 shells for Fan. Defendants deny any remaining allegations contained in this Paragraph.

          121.   Beyond the initial Forms 211 (and Spartan Securities’ initiation of unpriced

 quotations), Eldred approved submissions of priced quotations to FINRA pursuant to Rule 15c2-

 11 for Court/ChinAmerica, TTB/Ibex, and Wallbeds/Sichuan in December 2013, January 2014

 and May 2014, respectively - just prior to the public trading in those stocks initiated by Daniels

 and the Dinello/AF Ocean employee. FINRA rejected the initial $0.10 quote on TTB/Ibex given

 the Form S-1 offering price of $0.01. By email dated January 6, 2014, Eldred acted upon the

 authorization of Daniels, who was no longer an officer of TTB/Ibex, to lower the quote to that

 price.

 ANSWER: Defendants admit that Spartan Securities submitted price quotations to
 FINRA for Court/ChinAmerica, TTB/Ibex, and Wallbeds/Sichuan in December 2013,
 January 2014 and May 2014, respectively. Defendants admit that FINRA rejected the initial
 price quote for TTB/Ibex. Defendants admit receipt of the January 6, 2014 email but deny
 any allegation contained in the characterization or summary of that email. Defendants deny
 all remaining allegations of this paragraph.

          122.   In July 2014, Harrison contacted Eldred to file a Form 211 for PurpleReal. FINRA

 requested proof of payment by the shareholders (many of whom were shareholders of the other

 Daniels Companies). Eldred learned that Daniels and Harrison had paid for all the shares, but by



                                                 51
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 52 of 72 PageID 387



 email approved Spartan Securities’ response to FINRA misrepresenting that the shareholders had

 purchased their shares.

 ANSWER: Defendants admit that on or about July 2014, Harrison contacted Eldred
 regarding the filing of a Form 211 for PurpleReal and that FINRA had requested certain
 documentation in response to the filing of the Form 211, including information relating to
 the manner shareholders paid for their shares. Defendants deny any remaining allegations
 contained in this Paragraph.

                                              COUNT I

               Violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act

                                    (Against Spartan Securities)

        123.     The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses to Paragraphs 1 through 122 as though
 fully set forth herein.

        124.     From at least as early as January 2010 through at least May 2014, Spartan Securities

 published quotations for securities or, directly or indirectly, submitted quotations for publication,

 in any quotation medium without having a reasonable basis for believing, based on a review of the

 documents and information required by Rule 15c2-11(a)(1) through (a)(5) (“paragraph (a)

 information”) together with other documents and information required by Rule 15c2-11(b), that

 the paragraph (a) information was accurate in all material respects and that the sources of that

 information were reliable.

 ANSWER:         Denied.

        125.     By reason of the foregoing, Spartan Securities violated, and, unless enjoined, is

 reasonably likely to continue to violate, Section 15(c)(2) of the Exchange Act, 15 U.S.C. 78o(c)(2),

 and Rule 15c2-11, 17 C.F.R. § 240.15c2-11.

 ANSWER:         Denied.




                                                  52
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 53 of 72 PageID 388



                                             COUNT II

  Aiding and Abetting Violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act

                               (Against Dilley, Eldred, and Lopez)

        126.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER:        Denied.

        127.    From at least as early as January 2010 through at least May 2014, Spartan Securities

 published quotations for securities or, directly or indirectly, submitted quotations for publication,

 in any quotation medium without having a reasonable basis for believing, based on a review of the

 paragraph (a) information together with other documents and information required by Rule 15c2-

 11(b), that the paragraph (a) information was accurate in all material respects and that the sources

 of that information were reliable, and by reason of the foregoing, violated Section 15(c)(2) and

 Rule 15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2), and 17 C.F.R. § 240.15c2-11.

 ANSWER:        Denied.

        128.    From at least as early as January 2010 through at least March 2014, Dilley

 knowingly or recklessly provided substantial assistance to Spartan Securities’ violations of Section

 15(c)(2) and Rule 15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2), and 17 C.F.R.

 § 240.15c2-11, and is deemed to be in violation of this provision to the same extent as Spartan

 Securities.

 ANSWER:        Denied.

        129.    From at least as early as June 2011 through at least May 2014, Eldred knowingly

 or recklessly provided substantial assistance to Spartan Securities’ violations of Section 15(c)(2)

 and Rule 15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2), and 17 C.F.R. § 240.15c2-11, and

 is deemed to be in violation of this provision to the same extent as Spartan Securities.

 ANSWER:        Denied.


                                                  53
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 54 of 72 PageID 389



        130.    From at least as early as March 2013 through at least March 2014, Lopez knowingly

 or recklessly provided substantial assistance to Spartan Securities’ violations of Section 15(c)(2)

 and Rule 15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2), and 17 C.F.R. § 240.15c2-11, and

 is deemed to be in violation of this provision to the same extent as Spartan Securities.

 ANSWER:        Denied.

        131.    By reason of the foregoing, Dilley, Eldred, and Lopez aided and abetted and, unless

 enjoined, are reasonably likely to continue to aid and abet, violations of Section 15(c)(2) and Rule

 15c2-11 of the Exchange Act, 15 U.S.C. § 78o(c)(2), and 17 C.F.R. § 240.15c2-11.

 ANSWER:        Denied.

                                             COUNT III

                        Violations of Section 17(a)(1) of the Securities Act

        132.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses to Paragraphs 1 through 122 as though
 fully set forth herein.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Itose Companies)

        133.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley, in the offer or sale of any securities by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly knowingly or recklessly employed any device, scheme or artifice to

 defraud.

 ANSWER:        Denied.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        134.    From at least as early as May 2011 through at least August 2014, Spartan Securities

 and Eldred, in the offer or sale of any securities by the use of any means or instruments of




                                                   54
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 55 of 72 PageID 390



 transportation or communication in interstate commerce or by use of the mails, directly or

 indirectly, knowingly or recklessly employed any device, scheme or artifice to defraud.

 ANSWER:        Denied.

        135.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred violated, and, unless enjoined, are reasonably likely to continue to violate, Section 17(a)(1)

 of the Securities Act, 15 U.S.C. § 77q(a)(1).

 ANSWER:         Denied.

                                             COUNT IV

                        Violations of Section 17(a)(3) of the Securities Act

        136.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses to Paragraphs 1 through 122 as though
 fully set forth herein.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Itose Companies)

        137.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer and Dilley, in the offer or sale of securities by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly, negligently engaged in transactions, practices and courses of business

 which operated or would have operated as a fraud or deceit upon the purchasers and prospective

 purchasers of such securities.

 ANSWER:        Denied.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        138.    From at least as early as May 2011 through at least August 2014, Spartan Securities

 and Eldred, in the offer or sale of securities by the use of any means or instruments of transportation

 or communication in interstate commerce or by use of the mails, directly or indirectly, negligently




                                                   55
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 56 of 72 PageID 391



 engaged in transactions, practices and courses of business which operated or would have operated

 as a fraud or deceit upon the purchasers and prospective purchasers of such securities.

 ANSWER:        Denied.

        139.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred violated, and, unless enjoined, are reasonably likely to continue to violate, Section 17(a)(3)

 of the Securities Act, 15 U.S.C. § 77q(a)(3).

 ANSWER:        Denied.

                                             COUNT V

               Violations of Section 10(b) and Rule 10b-5(a) of the Exchange Act

        140.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER:        Denied.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        141.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley, directly and indirectly, by use of any means or

 instrumentality of interstate commerce, or of the mails, knowingly or recklessly employed devices,

 schemes or artifices to defraud in connection with the purchase or sale of securities.

 ANSWER:         Denied.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        142.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly employed devices, schemes or artifices to defraud in

 connection with the purchase or sale of securities.

 ANSWER:        Denied.




                                                  56
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 57 of 72 PageID 392



        143.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred violated, and, unless enjoined, are reasonably likely to continue to violate, Section 10(b)

 and Rule 10b-5(a) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a).

 ANSWER:        Denied.

                                            COUNT VI

               Violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act

        144.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        145.    From at least as early as December 2009 through at least April 2014, Spartan

 Securities, Island Stock Transfer, and Dilley, directly and indirectly, by use of any means or

 instrumentality of interstate commerce, or of the mails, knowingly or recklessly made untrue

 statements of material facts and omitted to state material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading in

 connection with the purchase or sale of securities.

 ANSWER:        Denied.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        146.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly made untrue statements of material facts and omitted to

 state material facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading in connection with the purchase or sale of securities.

 ANSWER:        Denied.



                                                 57
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 58 of 72 PageID 393



        147.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred violated, and, unless enjoined, are reasonably likely to continue to violate, Section 10(b)

 and Rule 10b-5(b) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(b).

 ANSWER:        Denied.

                                           COUNT VII

               Violations of Section 10(b) and Rule 10b-5(c) of the Exchange Act

        148.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER:        Denied.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        149.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley, directly and indirectly, by use of any means or

 instrumentality of interstate commerce, or of the mails, knowingly or recklessly engaged in acts,

 practices and courses of business which operated or would have operated as a fraud or deceit upon

 any person in connection with the purchase or sale of securities.

 ANSWER:        Denied.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        150.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly engaged in acts, practices and courses of business which

 operated or would have operated as a fraud or deceit upon any person in connection with the

 purchase or sale of securities.

 ANSWER:         Denied.




                                                 58
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 59 of 72 PageID 394



        151.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred violated, and, unless enjoined, are reasonably likely to continue to violate, Section 10(b)

 and Rule 10b-5(c) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c).

 ANSWER:        Denied.

                                            COUNT VIII

            Aiding and Abetting Violations of Section 17(a)(1) of the Securities Act

        152.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        153.    From at least as early as July 2010 through at least August 2014, Daniels, Fan and

 Harrison, in the offer or sale of securities by the use of any means or instruments of transportation

 or communication in interstate commerce or by use of the mails, directly or indirectly, knowingly

 or recklessly employed devices, schemes or artifices to defraud, and by reason of the foregoing,

 violated Section 17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

 ANSWER:        Denied.

        154.    From at least as early as May 2011 through at least August 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan, and Harrison’s

 violations of Section 17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1), and are deemed to be

 in violation of this provision to the same extent as Daniels, Fan, and Harrison.

 ANSWER:        Denied.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        155.    From at least as early as January 2009 through at least July 2014, Mirman and Rose,

 in the offer or sale of any securities by the use of any means or instruments of transportation or




                                                  59
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 60 of 72 PageID 395



 communication in interstate commerce or by use of the mails, directly or indirectly, knowingly or

 recklessly employed devices, schemes or artifices to defraud, and by reason of the foregoing,

 violated Section 17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

 ANSWER:        Denied.

         156.   From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 17(a)(1) of the Securities Act, 15 U.S.C. §

 77q(a)(1), and are deemed to be in violation of this provision to the same extent as Mirman and

 Rose.

 ANSWER:        Denied.

         157.   By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

 ANSWER:        Denied.

                                             COUNT IX

            Aiding and Abetting Violations of Section 17(a)(2) of the Securities Act

         158.   The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

                 (Against Spartan Securities and Eldred - Daniels Companies)

         159.   From at least as early as July 2010 through at least May 2014, Daniels, Fan, and

 Harrison, in the offer or sale of securities by the use of any means or instruments of transportation

 or communication in interstate commerce or by use of the mails, directly or indirectly, negligently

 obtained money or property by means of untrue statements of material facts or omissions to state



                                                  60
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 61 of 72 PageID 396



 material facts necessary to make the statements made, in light of the circumstances under which

 they were made, not misleading, and by reason of the foregoing, violated Section 17(a)(2) of the

 Securities Act, 15 U.S.C. § 77q(a)(2).

 ANSWER:        Denied.

         160.   From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan, and Harrison’s

 violations of Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2), and are deemed to be

 in violation of this provision to the same extent as Daniels, Fan, and Harrison.

 ANSWER:        Denied.

  (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

         161.   From at least as early as January 2009 through at least July 2014, Mirman and Rose,

 in the offer or sale of securities by the use of any means or instruments of transportation or

 communication in interstate commerce or by use of the mails, directly or indirectly, negligently

 obtained money or property by means of untrue statements of material facts or omissions to state

 material facts necessary to make the statements made, in light of the circumstances under which

 they were made, not misleading, and by reason of the foregoing, violated Section 17(a)(2) of the

 Securities Act, 15 U.S.C. § 77q(a)(2).

 ANSWER:        Denied.

         162.   From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 17(a)(2) of the Securities Act, 15 U.S.C. §

 77q(a)(2), and are deemed to be in violation of this provision to the same extent as Mirman and

 Rose.

 ANSWER:        Denied.


                                                 61
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 62 of 72 PageID 397



        163.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2).

 ANSWER: Paragraph 163 sets forth a legal conclusion to which no answer is required.
 To the extent an answer is required, Defendants deny the allegations of Paragraph 163.

                                             COUNT X

            Aiding and Abetting Violations of Section 17(a)(3) of the Securities Act

        164.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        165.    From at least as early as July 2010 through at least August 2014, Daniels, Fan and

 Harrison, in the offer or sale of securities by the use of any means or instruments of transportation

 or communication in interstate commerce or by use of the mails, directly or indirectly, negligently

 engaged in transactions, practices and courses of business which operated or would have operated

 as a fraud or deceit upon the purchasers and prospective purchasers of such securities, and by

 reason of the foregoing, violated Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).

 ANSWER:        Denied.

        166.    From at least as early as May 2011 through at least August 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan and Harrison’s

 violations of Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3), and are deemed to be

 in violation of this provision to the same extent as Daniels, Fan, and Harrison.

 ANSWER:        Denied.




                                                  62
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 63 of 72 PageID 398



  (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

         167.   From at least as early as January 2009 through at least July 2014, Mirman and Rose,

 in the offer or sale of any securities by the use of any means or instruments of transportation or

 communication in interstate commerce or by use of the mails, directly or indirectly, negligently

 engaged in transactions, practices and courses of business which operated or would have operated

 as a fraud or deceit upon the purchasers and prospective purchasers of such securities, and by

 reason of the foregoing, violated Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).

 ANSWER:        Denied.

         168.   From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 17(a)(3) of the Securities Act, 15 U.S.C. §

 77q(a)(3), and are deemed to be in violation of this provision to the same extent as Mirman and

 Rose.

 ANSWER:        Denied.

         169.   By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).

 ANSWER:        Denied.

                                            COUNT XI

                               Aiding and Abetting Violations of
                      Section 10(b) and Rule 10b-5(a) of the Exchange Act

         170.   The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.




                                                 63
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 64 of 72 PageID 399



                 (Against Spartan Securities and Eldred - Daniels Companies)

        171.    From at least as early as July 2010 through at least May 2014, Daniels, Fan and

 Harrison, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly employed devices, schemes or artifices to defraud in

 connection with the purchase or sale of securities, and by reason of the foregoing, violated Section

 10(b) and Rule 10b-5(a) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a).

 ANSWER:        Denied.

        172.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan and Harrison’s

 violations of Section 10(b) and Rule 10b-5(a) of the Exchange Act, 15 U.S.C. § 78j(b) and 17

 C.F.R. § 240.10b-5(a), and are deemed to be in violation of these provisions to the same extent as

 Daniels, Fan and Harrison.

 ANSWER:        Denied.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        173.    From at least as early as January 2009 through at least July 2014, Mirman and Rose,

 directly and indirectly, by use of any means or instrumentality of interstate commerce, or of the

 mails, knowingly or recklessly employed devices, schemes or artifices to defraud in connection

 with the purchase or sale of securities, and by reason of the foregoing, violated Section 10(b) and

 Rule 10b-5(a) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a).

 ANSWER:        Denied.

        174.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 10(b) and Rule 10b-5(a) of the Exchange




                                                 64
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 65 of 72 PageID 400



 Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a), and are deemed to be in violation of these

 provisions to the same extent as Mirman and Rose.

 ANSWER:        Denied.

        175.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 10(b) and Rule 10b-5(a) of the Exchange Act, 15 U.S.C. § 78j(b) and 17

 C.F.R. § 240.10b-5(a).

 ANSWER:        Denied.

                                           COUNT XII

                              Aiding and Abetting Violations of
                     Section 10(b) and Rule 10b-5(b) of the Exchange Act

        176.    The Commission repeats and re-alleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        177.    From at least as early as July 2010 through at least May 2014, Daniels, Fan and

 Harrison, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly made untrue statements of material facts and omitted to

 state material facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading in connection with the purchase or sale of securities,

 and by reason of the foregoing, violated Section 10(b) and Rule 10b-5(b) of the Exchange Act, 15

 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(b).

 ANSWER:        Denied.

        178.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan and Harrison’s


                                                 65
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 66 of 72 PageID 401



 violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act, 15 U.S.C. § 78j(b), and 17

 C.F.R. § 240.10b-5(b), and are deemed to be in violation of these provisions to the same extent as

 Daniels, Fan and Harrison.

 ANSWER:        Denied.

 (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        179.    From at least as early as January 2009 through at least July 2014, Mirman and Rose

 directly and indirectly, by use of any means or instrumentality of interstate commerce, or of the

 mails, knowingly or recklessly made untrue statements of material facts and omitted to state

 material facts necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading in connection with the purchase or sale of securities, and

 by reason of the foregoing, violated Section 10(b) and Rule 10b-5(b) of the Exchange Act, 15

 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(b).

 ANSWER:        Denied.

        180.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 10(b) and Rule 10b-5(b) of the Exchange

 Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(b), and are deemed to be in violation of these

 provisions to the same extent as Mirman and Rose.

 ANSWER:        Denied.

        181.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act, 15 U.S.C. § 78j(b) and 17

 C.F.R. § 240.10b-5(b).

 ANSWER:        Denied.


                                                 66
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 67 of 72 PageID 402



                                           COUNT XIII

                               Aiding and Abetting Violations of
                      Section 10(b) and Rule 10b-5(c) of the Exchange Act

        182.    The Commission repeats and realleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

                 (Against Spartan Securities and Eldred - Daniels Companies)

        183.    From at least as early as July 2010 through at least May 2014, Daniels, Fan and

 Harrison, directly and indirectly, by use of any means or instrumentality of interstate commerce,

 or of the mails, knowingly or recklessly engaged in acts, practices and courses of business which

 operated or would have operated as a fraud or deceit upon any person in connection with the

 purchase or sale of securities, and by reason of the foregoing, violated Section 10(b) and Rule 10b-

 5(c) of the Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c).

 ANSWER:        Denied.

        184.    From at least as early as May 2011 through at least May 2014, Spartan Securities

 and Eldred knowingly or recklessly provided substantial assistance to Daniels, Fan and Harrison’s

 violations of Section 10(b) and Rule 10b-5(c) of the Exchange Act, 15 U.S.C. § 78j(b) and 17

 C.F.R. § 240.10b-5(c), and are deemed to be in violation of these provisions to the same extent as

 Daniels, Fan and Harrison.

 ANSWER:        Denied.

  (Against Spartan Securities, Island Stock Transfer, and Dilley - Mirman/Rose Companies)

        185.    From at least as early as January 2009 through at least July 2014, Mirman and Rose,

 directly and indirectly, by use of any means or instrumentality of interstate commerce, or of the

 mails, knowingly or recklessly engaged in acts, practices and courses of business which operated

 or would have operated as a fraud or deceit upon any person in connection with the purchase or


                                                 67
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 68 of 72 PageID 403



 sale of securities, and by reason of the foregoing, violated Section 10(b) and Rule 10b-5(c) of the

 Exchange Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c).

 ANSWER:        Denied.

        186.    From at least as early as December 2009 through at least July 2014, Spartan

 Securities, Island Stock Transfer, and Dilley knowingly or recklessly provided substantial

 assistance to Mirman and Rose’s violations of Section 10(b) and Rule 10b-5(c) of the Exchange

 Act, 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c), and are deemed to be in violation of these

 provisions to the same extent as Mirman and Rose.

 ANSWER:        Denied.

        187.    By reason of the foregoing, Spartan Securities, Island Stock Transfer, Dilley and

 Eldred aided and abetted and, unless enjoined, are reasonably likely to continue to aid and abet,

 violations of Section 10(b) and Rule 10b-5(c) of the Exchange Act, 15 U.S.C. § 78j(b) and 17

 C.F.R. § 240.10b-5(c).

 ANSWER:        Denied.

                                           COUNT XIV

                    Violations of Sections 5(a) and 5(c) of the Securities Act

                (Against Spartan Securities, Island Stock Transfer, and Dilley)

        188.    The Commission repeats and re-alleges Paragraphs 1 through 122 of its Complaint.

 ANSWER: Defendants restate their responses and objections to Paragraphs 1 through 122
 as though fully set forth herein.

        189.    From at least as early as December 2009 until at least July 2014, Spartan Securities,

 Island Stock Transfer and Dilley, directly or indirectly, have made use of the means or instruments

 of transportation or communication in interstate commerce or of the mails to sell securities, when

 no registration statement was in effect with the Commission as to such securities, and have made



                                                 68
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 69 of 72 PageID 404



 use of the means or instruments of transportation or communication in interstate commerce or of

 the mails to offer to sell such securities when no registration statement had been filed with the

 Commission as to such securities.

 ANSWER:        Denied.

        190.    There were no applicable exemptions from registration.

 ANSWER:        Denied.

        191.    By reason of the foregoing, Spartan Securities, Island Stock Transfer and Dilley

 violated, and unless enjoined, are reasonably likely to continue to violate Sections 5(a) and 5(c) of

 the Securities Act, 15 U.S.C. § 77e(a), (c).

 ANSWER:        Denied.

 Defendants deny each and every allegation set forth in the Complaint that is not expressly admitted.




                                          JURY DEMAND

        Defendants hereby demands a trial by jury on all issues so triable.




                                   AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

        Plaintiff’s claims and recovery are barred by the applicable statute of limitations including

 the limitations period set forth in 28 U.S.C. §2462. No relief may be sought for allegations arising

 out of activities that occurred more than five years prior to the institution of this proceeding.


                                     Second Affirmative Defense

        Plaintiff has waived and/or is estopped from asserting that the Defendants improperly

 relied upon the information contained in the registration statements filed with and made effective


                                                   69
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 70 of 72 PageID 405



 by the Securities and Exchange Commission. The Commission was aware, at all times, of the

 information it now alleges to be fraudulent or indicative of fraudulent conduct in that it reviewed,

 commented and made effective the registration statements of each company at identified in the

 Complaint. Defendants relied upon the Commission’s review and its decision to make effective

 each registration statements.

                                     Third Affirmative Defense

        Plaintiff’s claims are barred by the doctrine of unclean hands and/or bad faith. The

 Commission was aware, at all times, of the information it now alleges to be fraudulent or indicative

 of fraudulent conduct in that it reviewed, commented and made effective the registration

 statements of each company at identified in the Complaint.             Defendants relied upon the

 Commission’s review and its decision to make effective each registration statements.

                                    Fourth Affirmative Defense

        Plaintiff’s request for disgorgement is not a proper remedy.

                                     Fifth Affirmative Defense

        Defendants relied upon, in good faith, the requirements of Rule 15c2-1, laws governing

 transfer agents, as well as their own written policies and procedures put in place to ensure

 compliance with the federal securities laws. Any alleged violation or failure to comply with this

 rule was a bona fide error and not the result of negligence, recklessness, or intent.

                                     Sixth Affirmative Defense

        Defendants expressly reserve the right to add additional affirmative defenses as may be

 revealed through investigation, preparation or discovery and to amend this Answer accordingly.




                                                  70
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 71 of 72 PageID 406



                                       PRAYER FOR RELIEF

        WHEREFORE, Defendants respectfully request that this Court: find that the Plaintiff takes

 nothing on its claims against Defendants; dismiss Plaintiff’s Complaint with prejudice and deny

 any and all relief requested in the Complaint; enter judgment in favor of Defendants; and award

 any other such relief that this Court deems appropriate.


 Respectfully submitted this 14th day of June, 2019.




                                                  /s/Alan M. Wolper_________________
                                                  Alan M. Wolper (FL Bar No. 61524)
                                                  Heidi E. VonderHeide (admitted pro hac vice)
                                                  ULMER & BERNE LLP
                                                  500 W. Madison, Suite 3600
                                                  Chicago, Illinois 60661
                                                  awolper@ulmer.com
                                                  Tel: (312) 658-6500
                                                  Fax: (312) 658-6501

                                                  Trial Counsel for Defendants

                                                  Anna Patricia Morales Christiansen
                                                  (FL Bar. No. 27634)
                                                  SPARTAN SECURITIES GROUP, LTD.,
                                                  15500 Roosevelt Blvd, Suite 303
                                                  Clearwater, FL 33760
                                                  Tel: 727-502-0508
                                                  Fax: 727-502-0858
                                                  pmorales@spartansecurities.com

                                                  Local counsel for Defendants.




                                                 71
Case 8:19-cv-00448-VMC-CPT Document 46 Filed 06/14/19 Page 72 of 72 PageID 407




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT on June 14, 2019, I electronically filed the foregoing

 document via the Court’s CM/ECF electronic filing system, which provides notice to all counsel

 of record.


                                                /s/Alan M. Wolper_________________




                                              72
